11

12

13

14

16

17

19

20

21

22

23

24

25

26

27

28

 

Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 1 of 98

IN THE UNITED STATES DISTRICT COURT

FOR THE SOUTHERN DISTRICT OF NEW YORK

D. GEORGE SWEIGERT Case No.: 1:18-cv-08653-VEC-SDA

Plaintiff,

MEMORANDUM OF LAW IN SUPPORT
OF MOTION TO DISMISS PURSUANT
TO FED. R. CIV. P. 12(B)(6)

VS.

JASON GOODMAN,

Defendant

 

MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS PURSUANT TO
FED. R. CIV. P. 12(B)(6)

November 18, 2019

 

 

Lo Jason Goodman, Defendant, Pro Sq
: 252 7 Avenue Apt 6s
New York, NY 10001

(323) 744-7594

 

truth@crowdsourcethetruth.org

 

weenie:

MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS PURSUANT TO FED. R. CIV. P.
12(B)(6) - 1

 

 
Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 2 of 98

TABLE OF AUTHORITIES
CASES
Ashcroft v. Iqbal,
556 U.S. 662 (2009) ..cecccccsccscsceseeseceeeeseeseneeseeeeseeessevsssesscsessesesseecsesessscseeqensssecsenesseneeseneraeeeenenss 10

Barnum vy. Millbrook Care Ltd. P'ship,
850 F. Supp. 1227 (S.D.N.Y. 1994) voce eccceescescecescssenseneceeseesessesseeseessenecseesecneenenseesereeenenanets 9

Bell Atlantic Corp. v. Twombly,
550 U.S. 544 (2007) ..cccccccccccssssceseeecereeseesenecsersevsesseesesessusseesasseesenssnesesseseesesseesecasenenesneententeeeneey 10

Cohen y. Hertz Corp.,
No. 13 Civ. 1205 (LTS)(AJP), 2013 WL 9450421 (S.D.N.Y. Nov. 26, 2013) veces 9

Cortec Indus., Inc. v. Sum Holding L.P.,
949 F.2d 42 (2d Cir, 1991) .eeecccecescecnsesnessensesensssesessesessecessecseseesesssseeseseenesenesssnessessesasseesenens 9

Cruz v. FXDirectDealer, LLC,
720 F.3d 115 (2d Cir. 2013) cececcceecccccecessecseceseseesessessscesessesseesssesssssesseesessesseeneeeaesseserenseeneey 10

DiFolco vy. MSNBC Cable L.L.C.,
622 F.3d 104 (2d Cir, 2010) vec ceccceescseeseeeesneeseesessesscnscsessessessesssesesieesessesessentensnesnerie sea eeee ees 9

Global Network Commc'ns, Inc. v. City of New York,
458 F.3d 150 (2d Cir. 2006) 20... ccc cece nnn EEE ete EEE EE EEL 10

Holmes v. Grubman,
568 F.3d 329 (2d Cir. 2009) once ceccesesseseecesesscessesecsscssecsscnessssessssssessensensesneeresneseressesnereeeseeeees 9

Kramer v. Time Warner, Inc.,
937 F.2d 767 (2d Cir, 1991) cece ceceeseeecesecesesseneessecsessscssesecnecssessesnsesaseeeeeecneessessenisereeeseregens 10

Roth v. Jennings,
489 F.3d 499 (2d Cir. 2007) ..ccccesecsccecessceecrsesersesscnscsecsessessssecsessesecnessectersecneciesesesngenerssesesenseey 9

 
Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 3 of 98

STATUES

NYS CVR § 50-51 occ cccccccsccensceceeeesnecesneeeeaeceseeeesaeeeseeceseeenseeeesnseesneeeeesaaseseeesseeseagesnanenags passim
NYGBL §§349-350 vovcccccccccccscsccessesssseessaeceseecssecceneeseneeceeeeeeeeeesseesesseecseeeecsseeenssesesseeseeessneensgs passim
AT USC § 230 (C)(1) cccccccccccsccseeceeceeerseeeersecseeseeecssesssssessesessesssesseseesessecseesseeeeseenesesnesnersesengs 14

28 USC § 1332 (a)(L) ccceccccccecseeeeeeseeceereeeneeseeseeeesesseeseesesseseseeeeseteesesseseseeseceeceeaeeaseeeeeneey 14
RULES

FED. R. CIV. P. 12(6)(6) occ ceecccceeccecceseeneeeeeesesnecnecesessessccsessseaessesssesnsesseensensesaeseesneraeratey passim
FRE Rule 804 (b)(3)(A) and (B) oo... eeeeecceseecsenenecescnseseeseesessessesecnsenestesteceeseneeneneees &
FED. R. CIV. P. 12(b)(6) occ ce cecceceeeseereeencenscnecseesesseesessesscsscnsssscseessesscssesssseeneeeenesessesaeeagsgs passim

il
17

18

19

20

21

22

23

24

25

26

27

28

 

 

TABLE OF CONTENTS
I. INTRODUCTION 0... ceccccccccecceceseceneccnneeeseeceseecesneeccsseesnseseeseesenneesneeseneerseeeenseesseesneeseesnes 3
Il. BACKGROUND uu. cecceescecsceeneeeseceseersneeeeenesessesseeesseesseeensecsseenseensdesseeessesnaeennersseeseasesseseaeenas 4
TIL. =» DISCUSSION o....ecccccecceeceeeseeseeeeeceneceseesseeeeeceseensssceseeseeesseeseeeseeenseeseseieessestaeeesentecnneesnieen 9
A. STANDARD OF REVIEW uu ceccceccceseseteeeseeenseessenseeenssesseeenaerneesenesserseaeseeenegeses 9
B. NEW YORK GENERAL BUSINESS LAW §§349-350.....ccccceseseeteereeeteeneeteens 10
C. PLAINTIFF’S CLAIM OF VIOLAITONS OF NEW YORK GENERAL
BUSINESS LAW §§349-350 SHOULD BE DISMISSED FOR FAILURE TO
STATE A CLAIM
D. DEFAMATION AND DEFAMATION PER SE........... ce eeee erence eee fe eaee ees 16
E. VIOLATIONS OF CIVIL RIGHTS LAW § 50 AND 51... cceceeceeteteteeteeeeeees 16
F NEGLIGENT AND INTENTIONAL INFLICTION OF EMOTIONAL
DISTRESS. ..........c ccc ce nce eee nee een EEE EEE EEE Eee EEE EE EEE EEE EEE EEE 20
TV. CONCLUSION uoe.ececcccccccsccccsneceneecenecenescneeesescesecesssssenesecesaesseeesaneseeeeseinessesonseeesseaseneeseneaes 2)

Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 4 of 98

 

MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS PURSUANT TO FED. R. CIV. P.

12(B)(6) - 2

 
18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 5 of 98

I. INTRODUCTION

Defendant Goodman is a documentary filmmaker, journalist and host of an internet-based
news, information and entertainment talk show called Crowdsource the Truth. Goodman hosts a
wide array of guests and co-hosts on his show. For a period of approximately four months
during 2017, George Webb Sweigert (hereinafter “Webb”) was a recurring co-host. Webb is the
brother of Plaintiff in this instant legal action, D. George Sweigert (hereinafter “Sweigert”).
Goodman has never met Sweigert and was unaware of Sweigert prior to working with Webb.
During the four-month period of collaboration, Webb introduced Goodman to several individuals
who Goodman believes have each carried out a role in a persistent and ongoing conspiracy
intended to defame Goodman, destroy his business, deprive him of economic opportunities and
disrupt his personal life.

The alleged conspiracy includes elements of cyberstalking and harassment as well as
harassment and stalking in the real world. It is Defendant’s belief that this instant legal matter
itself is NOT a legitimate claim of injury seeking relief, but rather an element of the alleged
conspiracy intended to harass Goodman. Evidence shows that the co-conspirators planned not
only this legal action, but multiple simultaneous lawsuits against Goodman in jurisdictions
around the United States as a means of extorting money from Goodman and chilling his

journalistic efforts.

MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS PURSUANT TO FED. R. CIV. P.
12(B)(6) - 3

 
10

1

12

14

15

16

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 6 of 98

II. BACKGROUND

On June 13, 2017 Webb introduced Goodman to Robert David Steele (hereinafter “Steele”)
telephonically via a Skype video conference. Webb and Steele were together at a restaurant in
Virginia where they met in person for lunch. Defendant is unaware of what Webb and Steele
discussed during that in-person meeting. The following day Webb participated in a YouTube
video broadcast with Goodman in which Webb reported information indicating the potential
danger of a “dirty bomb” aboard a ship landing in the Port of Charleston, SC. During this
broadcast, Webb introduced the notion and specific language of a “dirty bomb”. Webb told
Goodman the risk was so great if such an incident did occur, it could create catastrophic damage
and loss of life beyond the scope of 9/11. Webb further warned Goodman, knowing this
information and not reporting it to authorities could itself be a felony, misprision, a crime
previously unknown to Goodman. It is Defendant’s belief that Webb told Goodman these things
in an attempt to incite Goodman to call the authorities and trigger the events that followed. It is
Goodman’s belief that Webb, Sweigert and Steele were among a group of individuals who were
aware of and complicit in a plan to coerce Goodman into a situation that would result in a claim
of Goodman initiating a “bomb hoax” and then propagating that accusation throughout social
media, mainstream media and the civil justice system.

Plaintiff has written and self-published a book based on the false allegation that Goodman
planned and oversaw this alleged “dirty bomb hoax”. The book utilizes multiple unauthorized
copyright protected images of Defendant potentially violating his NYS CVR § 50-51 rights and
is sold by Plaintiff for profit on Amazon.com (https://www.amazon.com/Report-Charleston-
Dirty-Social-
Liability/dp/1717056792/ref=sr_1_1?keywords=dave+sweigert&qid=1574040236&sr=8-1).

MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS PURSUANT TO FED. R. CIV. P.
12(B)(6) - 4

 
10

11

12

13

16

17

18

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 7 of 98

The book downplays key facts, such as the U.S. Coast Guard, FBI and local authorities’
investigation which included the arrest and interrogation of Webb, in its effort to falsely
implicate Goodman. No charges were brought against anyone in relation to the Port of
Charleston matter. No one involved in the official investigation ever contacted Goodman and he
has never been accused of any crime or alleged wrongdoing. When Goodman contacted the
Coast Guard seeking information, he was told they could not speak with him because Webb had
initiated civil action against their department, and Goodman was named in the action. Despite
this fact, for more than two years, Plaintiff and others including denied Intervenor Applicant
Steve Outtrim (hereinafter “Outtrim’’) have been persistently attempting to convince thousands
of viewers on the internet, President pro tempore of the South Carolina Senate Hugh
Leatherman, numerous members of the U.S. Congress, the U.S. Coast Guard and various District
Courts around the United States that Defendant was responsible for a bomb hoax.

Plaintiff either launched or participated in promoting the launch of an online petition on
Change.org which utilizes an unauthorized copyright protected image of Defendant potentially
violating his NYS CVR § 50-51 rights and depicts Defendant with the text “Dirty Bomb Hoaxer”
attributing the Port of Charleston incident to Defendant and calling for his indictment and
incarceration. (https://www.change.org/p/s-c-senator-hugh-leatherman-indict-the-charleston-iti-
for-closing-the-port-of-charleston-with-a-dirty-bomb-hoax) It is Defendant’s belief that the
intention of this petition is to create the appearance of a grass roots movement demanding
Defendant be prosecuted, and to use the existence of the petition to further smear Defendant’s
worldwide reputation. The signatures and comments appear to be generated at least in part by
Plaintiff s co-conspirators including Manuel Chavez III (hereinafter “Chavez’). A second
petition was created by “Concerned Citizens of the United States”

MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS PURSUANT TO FED. R. CIV. P.
12(B)(6) - §

 
10

11

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 8 of 98

(bttps://www.change.org/p/cong-duncan-hunter-we-demand-the-gao-investigate-the-port-o f-

charleston-dirty-bomb-hoax-no-more) Although the author is anonymous, the content of the

 

| written copy is substantially the same as the message Plaintiff has been repeating and the image

used is exactly the same as a graphic used in Plaintiff's book. This is highly suggestive that
Plaintiff created this petition in a surreptitious way to further his agenda without revealing his
identity.

Shortly after the Port of Charleston incident Steele brought suit against Goodman in the
Eastern District of Virginia (3:17-cv-00601-MHL). Steele’s Complaint relies entirely on the
Port of Charleston incident as a triggering event. In his complaint, Steele falsely alleges that he
terminated his working relationship with Goodman after learning Goodman would be arrested by
NYPD for calling in a “bomb hoax”. Steele published this libelous accusation to Webb in an
email exchange between the three. (EXHIBIT A) No such arrest was ever made; no warrant
was issued for Goodman’s arrest and all indications show that Steele invented this allegation in
an attempt to intimidate Goodman.

It is Defendant’s belief that Steele, Webb, Sweigert and others have coordinated their efforts
in furtherance of a scheme intended to extort money from the Defendant by suing him in
multiple jurisdictions simultaneously and attempting to destroy his business and worldwide
reputation with a coordinated online harassment and defamation campaign coupled with a real-
world harassment campaign which includes this instant legal action.

Plaintiff and Steele are both ex-military and claim various specialties in areas of military
intelligence. It is Defendant’s belief that members of the alleged conspiracy communicate and
operate in ways that are carefully designed with consideration for the Federal Rules of Civil
Procedure and the Federal Rules of Evidence, to avoid discovery and complicate civil litigation.

MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS PURSUANT TO FED. R. CIV. P.
12(B)(6) - 6

 
10

11

12

13

15

16

17

18

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 9 of 98

Plaintiff attempted to intervene in Steele’s EDVA (3:17-cv-00601-MHL) suit on February
19, 2019 (EXHIBIT B). It is Defendant’s belief this was not done in pursuit of relief from
actual injury, but rather in an effort to multiply the proceedings, exacerbate the complexity of
Goodman’s legal defense and increase the likelihood of a settlement or default to Steele’s
benefit. Sweigert’s attempt to intervene was denied by the Honorable M Hannah Lauck.
(EXHIBIT C) The Court denied Sweigert' s Motion to Intervene, (3:17-cv-00601-MHL ECF
No. 93) and refused to consider future filings by Sweigert. The Court denied as moot Sweigert's
other motions. (3:17-cv-00601-MHL ECF Nos. 102, 108, 124.) The Court struck Sweigerts'
miscellaneous filings from the record. (3:17-cv-00601-MHL ECF Nos. 51, 54, 55, 56, 58, 59, 60,
75, 77, 84, 103, 120, 137, 138, 140, 142, 145, 147, 149, 150). These decisive orders from the
honorable M Hannah Lauck further Defendant’s belief that Plaintiff's complaints are frivolous,
his filings vexatious and they have no ability to succeed on merits.

To the best of Defendant’s knowledge, Sweigert became aware of Defendant via social
media at the time Defendant began working with his brother, Webb. Defendant has reason to
believe some animosity may exist between the brothers as they have each separately, publicly
admitted that Webb has allegedly had sexual intercourse with Sweigert’s former wife. Despite
this alarmingly unsavory allegation, the brothers continue to cooperate from time to time, even
appearing in videos to further defame Defendant and his associates. (see Morning Mayan,
George Webb and Dave Acton https://www.youtube.com/watch?v=NNIxpqJrsCA).

Shortly after Goodman began collaborating with Webb, Sweigert started his campaign of
cyber harassment, bullying, and menacing including taunts targeting Defendant in online
YouTube videos, blog posts, tweets etc. Plaintiff also initiated a letter writing campaign which
has included harassing Goodman’s business associates and talk show guests and going as far as

MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS PURSUANT TO FED. R. CIV. P.
12(B)(6) - 7

 
10

11

13

14

15

16

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 10 of 98

sending false statements to law enforcement and members of the U.S. Military including Coast
Guard Captain Jason Tama (EXHIBIT D).

In the letter to Captain Tama, Plaintiff made accusations against Goodman that were
substantially the same as those made with regard to the Port of Charleston incident. Sweigert
accuses Goodman of involvement in or otherwise having knowledge of an alleged terrorist
cyber-attack in the Port of New York. This is a false statement with no basis in fact. It is
Defendant’s belief that Sweigert did this with malicious and fraudulent intent in the hope it
would get Goodman embroiled in a criminal investigation or arrested for crimes he did not
commit.

During a multiparty conference call via Google Hangouts which was broadcast on YouTube
on or around December 2017 Sweigert openly announces his plan to engage in a letter writing
campaign intended to weaponize the courts, law enforcement and some sort of military processes
against Defendant. (EXHIBIT E). Although the statements in this video are hearsay, they should
be excluded under FRE Rule 804 (b)(3)(A) and (B) as they contain statements against the
declarants’ interests and, corroborating circumstances have indicated the trustworthiness of the
information they convey. Plaintiff has persistently sought new and different ways to bring any
kind of financial or legal pressure he can to bear on Defendant.

It is Defendant’s belief that Sweigert is a serial cyber harasser and a vexatious litigant who is
not actually seeking relief from claimed injuries, but rather bringing about SLAPP lawsuits to
weaponize the civil legal system against his perceived enemies including Defendant Goodman.
It is also Defendant’s belief that Plaintiff has organized a large group of co-conspirators to
participate in his online smear campaign against Defendant. Some of the alleged co-conspirators
re-report Plaintiffs false claims, sign petitions in support of these claims, create positive reviews

MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS PURSUANT TO FED. R. CIV. P.
12(B)(6) - 8

 
11

12

13

14

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 11 of 98

for Plaintiffs book on Amazon.com and carry out a variety of actions intended to further
Plaintiffs overall purpose of destroying Defendant’s business and worldwide reputation.
Ill. DISCUSSION
A. STANDARD OF REVIEW

In reviewing a motion to dismiss pursuant to Rule 12(b)(6), a court must usually
accept the factual allegations set forth in the complaint as true and draw all reasonable inferences
in favor of the Plaintiff. See, e.g., Holmes v. Grubman, 568 F.3d 329, 335 (2d Cir. 2009). Where
a Plaintiff alleges a claim based on a written instrument or other document, as is the case here, a
court may consider the document in ruling on a Rule 12(b)(6) motion even if it was not attached
to the complaint. See Roth v. Jennings, 489 F.3d 499, 509 (2d Cir. 2007). A court may also
consider any other document if the complaint “relies heavily upon its terms and effect,” thereby
rendering the document as integral to the complaint. DiFolco v. MSNBC Cable L.L.C., 622 F.3d
104, 111 (2d Cir. 2010); see also Cortec Indus., Inc. v. Sum Holding L.P., 949 F.2d 42, 47 (2d
Cir. 1991) (“when a Plaintiff chooses not to attach to the complaint or incorporate by reference a
[document] which is integral to the complaint, the Defendant may produce [it] when attacking
the complaint for its failure to state a claim, because Plaintiff should not be allowed to escape the
consequences of its own failure”). If a document relied on in the complaint contradicts
allegations in the complaint, then the document, and not the allegations, controls, and the court
need not accept the allegations in the complaint as true. Cohen v. Hertz Corp., No. 13 Civ. 1205
(LTS)(AJP), 2013 WL 9450421, at *3 (S.D.N.Y. Nov. 26, 2013) (citing Barnum v. Millbrook
Care Ltd. P'ship, 850 F. Supp. 1227, 1232-33 (S.D.N.Y. 1994)). Also, courts considering Rule
12(b)(6) motions routinely take judicial notice of documents filed in other courts, not for the
truth of the matters asserted in the other litigation, but rather to establish the fact of such

MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS PURSUANT TO FED. R. CIV. P.
12(B)(6) - 9

 
10

li

12

14

15

16

17

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 12 of 98

litigation and related filings. Global Network Comme'ns, Inc. v. City of New York, 458 F.3d
150, 157 (2d Cir. 2006) (citing Kramer v. Time Warner, Inc., 937 F.2d 767, 774 (2d Cir. 1991)).
To survive a Rule 12(b)(6) motion, the Plaintiff must plead sufficient facts “to state a claim to
relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). A
claim is facially plausible “when the Plaintiff pleads factual content that allows the court to draw
the reasonable inference that the Defendant is liable for the misconduct alleged.” Ashcroft v.
Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). More specifically, the
Plaintiff must allege sufficient facts to show “more than a sheer possibility that a Defendant
acted unlawfully.” Id. Further, if the Plaintiff has not “nudged [his or her] claims across the line
from conceivable to plausible, [the] complaint must be dismissed.” Twombly, 550 U.S. at 570.
B. NEW YORK GENERAL BUSINESS LAW §§349-350

New York General Business Law§ 349, a consumer protection measure, provides, in
relevant part: "Deceptive acts or practices in the conduct of any business, trade or commerce or
in the furnishing of any service in [New York] are hereby declared unlawful." N.Y. Gen. Bus.
Law§ 349(a). The law affords a private right of action to "any person who has been injured" by a
violation of the section. Id. § 349(h); see generally Cruzv. FXDirectDealer, LLC, 720 F.3d 115,
122 (2d Cir. 2013). The reach of the statute is broad, in order to "provide [the] needed authority
to cope with the numerous, ever-changing types of false and deceptive business practices which
plague consumers in [New York] State."’ Lonnerv. Simon Prop. Grp., Inc., 57 A.D.3d 100, 109-
10 (2d Dep't 2008) (citing Karlinv. IVFAm., 93 N.Y.2d 282, 290 (N.Y. 1999)). In that regard,
"[t|he purpose of Section 349 is to empower customers, especially the disadvantaged, and to
even the playing field of their disputes with better funded and superiorly situated fraudulent

MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS PURSUANT TO FED. R. CIV. P.
12(B)(6) - 10

 
bo

14

15

16

17

18

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 13 of 98

businesses." Mendezv. Bank of Am. Home Loans Servicing, LP, 840 F. Supp. 2d 639, 657
(E.D.N.Y. 2012).

To establish a violation of § 349, a Plaintiff must prove "[i] that the challenged act or
practice was consumer-oriented; [ii] that it was misleading in a material way; and [iti] that the
Plaintiff suffered injury as a result of the deceptive act.” Stutman v. Chem. Bank, 95 N.Y.2d 24,
29 (N.Y. 2000). To determine whether conduct may be deceptive under§ 349, courts apply "an
objective standard," Lonner, 57 A.D.3d at 110 (internal quotation marks omitted), which asks
whether the "representation or omission [is] likely to mislead a reasonable consumer acting
reasonably under the circumstances," Gaidon v. Guardian Life Ins. Co. of Am., 94 N.Y.2d 330,
344 (N.Y. 1999). See also Cohen v. JP Morgan Chase & Co., 498 F.3d 111, 126 (2d Cir. 2007)
("The New York Court of Appeals has adopted an objective definition of 'misleading, under
which the alleged act must be ‘likely to mislead a reasonable consumer acting reasonably under
the circumstances." (quoting Oswego v. Laborers' Local 214 Pension Fundv. Marine Midland
Bank, 85 N.Y.2d 20, 26 (N.Y. 1995)).

Conduct "need not reach the level of common-law fraud to be actionable." Stutman, 95
N.Y.2d at 29 (internal citation and quotation marks omitted). Indeed, precisely "because a private
action under§ 349 does not require proof of the same essential elements (such as reliance) as
common-law fraud, an action under [this section] is not subject to the pleading-with-particularity
requirements of Rule 9(b) [of the Federal Rules of Civil Procedure], but need only meet the bare-
bones notice-pleading requirements of Rule 8(a)." Pelman ex rel. Pelman v. McDonald's Corp.,
396 F.3d 508, 511 (2d Cir. 2005). But while Section 349 "does not require proof of justifiable
reliance, a Plaintiff seeking compensatory damages must show that the Defendant engaged in a

MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS PURSUANT TO FED. R. CIV. P.
12(B)(6) - 11

 
Il

12

13

14

15

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 14 of 98

material deceptive act or practice that caused actual, although not necessarily pecuniary, harm."
Oswego, 85 N.Y.2d at 26.

New York General Business Law § 349 section (h) states “The court may, in its
discretion, increase the award of damages to an amount not to exceed three times the actual
damages up to one thousand dollars, if the court finds the Defendant willfully or knowingly
violated this section. The court may award reasonable attorney's fees to a prevailing Plaintiff.”
Therefore, even if Plaintiff were able to properly demonstrate actual damages, the statute does
not provide a remedy in excess of $1000 (one thousand dollars) falling well short of the
requirement for subject matter jurisdiction in Federal Court.

To establish a claim under New York General Business Law§ 350, Plaintiff relies on the
same fact pattern alleged in the GBL § 349 claim. Plaintiff's claims under New York General
Business Law§ 350 fails for the same reasons.

C. PLAINTIFF’S CLAIM OF VIOLAITONS OF NEW YORK GENERAL
BUSINESS LAW §§349-350 SHOULD BE DISMISSED FOR FAILURE TO
STATE A CLAIM

The Court can and will consider extrinsic evidence in its standing analysis. Defendant
takes issue with the first requirement, arguing that Plaintiff has failed to allege facts
demonstrating an injury because the Second Amended Complaint (hereinafter “2AC”) does not
allege that Plaintiff ever purchased anything from Defendant, so no pecuniary injury exists or is
alleged. Moreover, the “mini FTC act” cited by Plaintiff is intended to "provide [the] needed
authority to cope with the numerous, ever-changing types of false and deceptive business
practices which plague consumers in [New York] State." Plaintiff is not a consumer in New
York State and not a customer of Defendant, so Plaintiff does not have standing under this

MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS PURSUANT TO FED. R. CIV. P.
12(B)(6) - 12

 
10

11

13

14

i)

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 15 of 98

statute. This was articulated by Magistrate Judge Aaron during the pre-trial conference on
October 24, along with the request that Plaintiff remove this claim from the 2AC. Plaintiff has
ignored the advice of the court, restating his claim in substantially the same form. Moreover, the
alleged deception has nothing to do with the service offered by Defendant. The allegedly false
claims were not made by Defendant. Defendant offers a for-pay video subscription service that
gives viewers access to news, information and entertainment video programming in exchange for
a monthly fee. No services beyond that are specifically offered in exchange for the monthly
subscription fee. Defendant’s service offers a new form of investigative journalism that is
enabled by social media and utilizes “crowd sourced” information provided by the audience at
large. This novel approach encourages viewers to participate and interact with the broadcasters
in an ongoing way in pursuit of the best available public information. Defendant created this
service in part because it is impossible for ANY news service to offer 100% accuracy. Viewers
are encouraged to participate by sharing their own first-hand information and evidence to fact
check any report and improve the overall accuracy of the service. Dubious information is
challenged until the strongest evidence or evaluation remains. If a broadcast presents
information that is found to be incorrect or inaccurate, and a viewer alerts Defendant through the
various means of contact available, and the service makes best efforts to retract or correct any
error. Plaintiff alleges statements made by non-party David Charles Hawkins (hereinafter
“Hawkins”) are false and therefore seeks relief for damages Plaintiff attributes to Defendant.
Hawkins is a graduate of Cambridge University (EXHIBIT F) and according to Hawkins’ own
statements as cited by Plaintiff, aspires to be a forensic economist by seeking out and reporting
on various economic, scientific and other factors related to unsolved crimes and their financial
and technological origins. Defendant made no claim as to the truth or falsity of Hawkins’

MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS PURSUANT TO FED. R. CIV. P.
12(B)(6) - 13

 
10

i]

12

13

16

17

18

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 16 of 98

statements and no forensic economic services are promised in exchange for the subscription fees
collected from subscribers wishing to view the video library offered by Defendant.

Defendant’s Crowdsource the Truth program offered on the subscription video service
and in various incarnations throughout social media is collectively considered an “interactive
computer service”. Subscribers, viewers and other participants interact with Defendant and the
information offered via the internet with a computer or similar device. Therefore, Defendant as
the operator or even merely a user of this service, is protected by the Communications Decency
Act 47 USC § 230 (c)(1) “No provider or user of an interactive computer service shall be treated
as the publisher or speaker of any information provided by another information content
provider.”

Plaintiff fails to adequately state a claim of actual damages to his business, trade and
profession, but merely offers the conclusory statement that he has been damaged. Further, even
if Plaintiff did succeed in stating a claim, which he has not, the cure afforded by NYBL § 349 for
alleged damages does not rise to a sufficient level to grant this court subject matter jurisdiction to
hear this claim. Plaintiff has failed to identify an amount in controversy, and therefore there the
Court has no subject matter jurisdiction in this matter. The Court should dismiss the New York
General Business Law § 349 Claim because it may not be properly considered. Limitations
placed on a court in reviewing a motion to dismiss for failure to state a claim are not applicable
where, as here, the challenge is to standing.

When reviewing a motion under Rule 12(b)(6), a court's review is "limited to facts stated
on the face of the complaint and in documents appended to the complaint or incorporated in the
complaint by reference, as well to matters of which judicial notice may be taken. Automated
Salvage Transp., Inc. v. Wheelabrator Env't Sys., Inc., 155 F.3d 59, 67 (2d Cir. 1998). Although

MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS PURSUANT TO FED. R. CIV. P.
12(B)(6) - 14

 
12

13

14

15

16

17

18

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 17 of 98

Defendants: motion is brought under Rule 12(b)(6), his argument that Plaintiff lacks standing to
bring a claim based on NYBL §349, analytically, a motion under Rule 12(b)(1). See Alliance for
Envtl. Renewal, Inc. v. Pyramid Crossgates Co., 436 F.3d 82, 89 n.6 (2d Cir. 2006) ("Although
we have noted that standing challenges have sometimes been brought under Rule 12(b)(6), as
well as Rule 12(b)(1), the proper procedural route is a motion under Rule 12(b)(1) (internal
citations omitted)). Consequently, the Court will assess it as such.

Where a Plaintiff lacks standing, a court is divested of subject matter jurisdiction. Cent.
States Se. & Sw. Areas Health and Welfare Fundv. Merck-Medco Managed Care, L.L.C., 433
F.3d 181, 198 (2d Cir. 2005) ("If Plaintiffs lack Article III standing, a court has no subject matter
jurisdiction to hear their claim."); accord Altman v. Bedford Cent. Sch. Dist., 245 F.3d 49, 69
(2d Cir. 2001) ("The Constitution limits the jurisdiction of Article HI courts to matters that
present actual cases or controversies. This limitation means that when a Plaintiff brings suit in
federal court, he must have standing to pursue the asserted claims." (internal citation omitted)),
cert. denied, 534 U.S. 827 (2001). "[T]he Plaintiff 'bears the burden of showing by a
preponderance of the evidence that subject matter jurisdiction exists."" Ararv. Ashcroft, 532 F.3d
157, 168 (2d Cir. 2008) (citations omitted) (quoting APWUV. Potter, 343 F.3d 619, 623 (2d Cir.
2003)). Where subject matter jurisdiction is contested, as it is here, a district court is permitted to
consider evidence outside the pleadings, such as affidavits and exhibits. See Zappia Middle East
Constr. Co. v. Emirate of Abu Dhabi, 215 F.3d 247, 253 (2d Cir. 2000) ("On a Rule 12(b)(1)
motion challenging the district court's subject matter jurisdiction, the court may resolve the
disputed jurisdictional fact issues by referring to evidence outside of the pleadings, such as
affidavits, and if necessary, hold an evidentiary hearing."); accord Tandon v. Captain’s Cove
Marina of Bridgeport, Inc., 752 F.3d *26 239 (2d Cir. 2014) ("[W]here jurisdictional facts are. |

MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS PURSUANT TO FED. R. CIV. P.
12(B)(6) ~ 15

 
10

11

12

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 18 of 98

placed in dispute, the court has the power and obligation to decide issues of fact by reference to
evidence outside the pleadings, such as affidavits."). Accordingly, consideration of the extrinsic
evidence — Hawkins legitimate bona fides from Cambridge University, is entirely proper.

Plaintiff’s claim is not facially plausible. Plaintiff's claim relies on the assertion that
Defendant knowingly hosts guest and co-hosts with alleged “fake bona fides” and cites
independent contributor and co-host, non-party Hawkins’ statements as actions of Defendant.

D. DEFAMATION AND DEFAMATION PER SE

Plaintiff has stated a claim upon which relief cannot be granted because Plaintiff has
combined two separate causes of action, each with different elements, within a single claim.
This is not cognizable in fact or in law. Plaintiff's claim also fails because Plaintiff
inappropriately assigns statements made by non-parties to Defendant.

E. VIOLATIONS OF CIVIL RIGHTS LAW § 50 AND 51

Plaintiff fails to state a cause of action for which relief may be granted. The right of
privacy is not without limits. Plaintiff falsely claims to be a private citizen, and therefore
considers commentary and criticism of his actions, or use of his image in a broadcast pertaining
to matters of public interest to be a violation of his right to privacy.

Historically, New York courts rely heavily on the "vortex" notion of a limited-purpose
public figure. See James v. Gannett Co., Inc., 40 N.Y.2d 415 (N.Y. 1976) ("The essential
element underlying the category of public figures is that the publicized person has taken an
affirmative step to attract public attention."). A person becomes a limited-purpose public figure
only if he voluntarily "draw[s] attention to himself" or uses his position in the controversy "as a
fulcrum to create public discussion." Wolston v. Reader's Digest Association, 443 U.S. 157, 168
(1979). He must, therefore, "thrust himself into the vortex of [the] public issue [and] engage the

MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS PURSUANT TO FED. R. CIV. P.
12(B)(6) - 16

 
15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 19 of 98

public's attention in an attempt to influence its outcome." See Gertz v. Robert Welch, Inc., 418
U.S. 323, 352 (1974). Plaintiff has chosen to thrust himself into the public controversy
surrounding Goodman and his YouTube broadcasts, therefore, Plaintiffs activities in this matter
are of public interest and are newsworthy. Plaintiff has also chosen to publicly discuss guests or
co-hosts on Goodman’s broadcasts including Hawkins.

Plaintiff has attempted to influence the outcome of various public controversies
pertaining to Defendant, not only with innumerable video broadcasts containing false and
misleading statements, but also by authoring and self-publishing a book under his real name
“Dave Sweigert”. The book remains available for sale on Amazon.com at the time of this

writing. (https://www.amazon.com/Report-Charleston-Dirty-Social-

 

Liability/dp/1717056792/ref=sr_1 fkmr0 2?keywords=davidtsweigert&qid= 1573963929 &sr<8

 

against Goodman. The following statements are printed on the back cover; “The next generation
of cyber warfare attack tools will be based upon Artificial Intelligence. AI. tools can execute
complex social media attacks to create panic. Law enforcement is falling further behind the tip of
the spear in comprehending the cyber warfare nature of these attack techniques.

This booklet describes how social media hoax news sites can attack America’s critical
infrastructure. Seemingly, these deception merchants operate with no threat of legal action. This
fertile environment has allowed the consequence-free attacks on maritime ports, generation of
hysteria of supposed assassination plots, etc.

The alleged deception merchant described herein is Jason David Goodman of New York
City, operator of the "business" CrowdSourceTheTruth (a social media conspiracy channel).

MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS PURSUANT TO FED. R. CIV. P.
12(B)(6) - 17

 
13

14

i)

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 20 of 98

WARNING: No individuals described herein should be presumed to be guilty of any
particular violation of law, policy or regulation. All parties should be presumed innocent until a
competent court deems otherwise.”

Plaintiff attempts to indemnify himself with a loosely written disclaimer while
simultaneously falsely accusing Defendant of running a business that is a conspiracy. Based in
part on this paradoxical statement, it is Defendant’s belief, the intent of the book and its author is
to spread false and materially misleading information about Defendant. The inflammatory
nature of the accusations inherently create public hatred toward Defendant, destroy Defendant’s
business and place Defendant in legal jeopardy. Plaintiff has also shared these ideas with
members of U.S. Congress including New York Senator Chuck Schumer and others, with the
intent of spurring an investigation into activates Plaintiff falsely attributes to Defendant.
Plaintiff's activity rises to the standard of drawing attention to himself and using his position in
the controversy as a fulcrum to create public discussion, eliminating his claim that he remains a
private citizen. This opens him up to commentary and criticism on Goodman’s video broadcasts
and elsewhere and invalidates his privacy claim.

New York CVR § 50 does not generally apply to reports of newsworthy events ot matters
of public interest, or to works of artistic expression, such as art, movies or parody. Plaintiff has
thrust himself into the vortex of public controversy surrounding Defendant and to the extent that
information related to Defendant is newsworthy, equally so is Plaintiffs activity including
broadcasts and writings related to it.

While the bulk of Goodman’s broadcasts concentrate on news and commentary, some
contain elements of entertainment, comedy and parody including “political cartoons” in the form
of digitally generated parody photo collages. These photo collages are a popular element of

MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS PURSUANT TO FED. R. CIV. P.
12(B)(6) - 18

 
10

11

13

14

15

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 21 of 98

Goodman’s broadcasts and something Goodman is known for among his growing audience.
Parody of public figures is protected as criticism and considered fair use of copyrighted material.
Under the doctrine of "fair use," the law allows the use of portions of copyrighted works without
permission from the owner. Fair use is a defense to copyright infringement and considered an
authorized use of copyrighted material. In each instance described by Plaintiff, only small
portions of the original works are used, and they comprise even smaller portions of the:
transformative works they are included in. Each instance of a sampling of copyrighted material
is used in a transformative way that could not be easily mistaken for the original work.
Defendant’s use of alleged copyrighted material is protected by the Fair Use doctrine, and the
new resultant works are the intellectual property of Defendant. Defendant would like the Court
to take notice that even while waiting for this claim to be adjudicated Plaintiff has taken matters
into his own hands. Having decided extrajudicially that the images in question are an

infringement of his Copyright and despite the ongoing dispute, Plaintiff has sent a demand letter

daily and sometimes more frequent posts containing false and defamatory statements and
allegations against Defendant. These posts generally contain exaggerated misrepresentations and
often outright falsehoods. Plaintiff has repeatedly relied on uncorroborated hearsay statements
from third parties to create blog posts intended to disparage Defendant which then get re-
reported by others including Outtrim. It is Defendant’s belief that this is done to create a false
sense of consensus in the public and to lend an appearance of credibility to false and damaging
statements. Plaintiff also operates a YouTube channel and regularly uses his videos to promote

MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS PURSUANT TO FED. R. CIV. P.
12(B)(6) - 19

 
12

13

14

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 22 of 98

 

ie/ operated by Outtrim. Outtrim’s blog
frequently relies on the identical hearsay testimony Plaintiff uses, including statements from non-
party to this suit, and co-Defendant in Steele vy Goodman, Susan Lutzke aka Susan Holmes, aka
Queen Tut (herein after “Lutzke”). Lutzke failed to respond to service in Steele v Goodman and
an order of default judgement has been entered against her in that matter.

As of November 1, 2019, Plaintiff's YouTube channel had over 18,000 regular
subscribers, however recently Plaintiff removed public access to this channel. (EXHIBIT H) It
is Defendant’s belief this was done to conceal evidence that would be used against Plaintiff in
this legal matter.

Plaintiff has also appeared on news broadcasts including Alex Jones’ Info Wars and is a
regular contributor to various YouTube broadcasts. Plaintiff is also active on the social media
platform Twitter where he frequently engages with other users including Outtrim to share and

spread false and defamatory messages about Defendant.

F. NEGLIGENT AND INTENTIONAL INFLICTION OF EMOTIONAL
DISTRESS
Plaintiff fails to state a cause of action upon which relief can be granted. By combining
NIED and IED, Plaintiff has stated a claim that is not cognizable in fact or in law. These are
two separate causes of action with different elements and cannot be combined. Plaintiff's claim

should be dismissed.

MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS PURSUANT TO FED. R. CIV. P.
12(B)(6) - 20

 
12

13

14

15

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 23 of 98

CONCLUSION

This is a case based on diversity of jurisdiction as per 28 USC § 1332 (a)(1) “The district
courts shall have original jurisdiction of all civil actions where the matter in controversy exceeds
the sum or value of $75,000, exclusive of interest and costs, and is between (1)citizens of
different States;”

Plaintiff's 2AC has failed to state an amount in controversy pursuant to the jurisdictional
requirements of the statute. Plaintiff has also failed to state a Federal cause of action and
Plaintiff has failed to allege a federal question. Plaintiff is bringing his complaint on hearsay
evidence and it must be dismissed. The 2AC contains inadmissible testimony from third parties
who are not party to this action. For the reasons stated above, the Court should dismiss
Sweigert’s complaint pursuant to Fed. R. Civ. P. 12(b)(6) for failure to state a claim upon which

relief can be granted.

I hereby attest that the pleadings herein are accurate and true under penalties of perjury.
Further, I hereby attest that the attached exhibits are accurate and true copies of source
documents as described.

Signed this 18" day of November 2019

Respectfully submitted,

Jason Goodtaan, Defendant, Pro Se
252 7 Avenue Apt 63

New York, NY 10001

(323) 744-7594

truth(@crowdsourcethetruth.ors

  

MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS PURSUANT TO FED. R. CIV. P.
12(B)(6) - 21

 
Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 24 of 98

(EXHIBIT A)
Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 25 of 98

From: Robert Steele
Subject: Cancelling meeting tomorrow, available on skype, you are about to be arrested
Date: June 15, 2017 at 11:40 AM

Jason,

1am cancelling our meeting tomorrow. You are about to be arrested by NYPD at request of USCG for filing a false report. George, if
he is not already being detailed, will be detained and probably released, but the burden here is on-you, Jason, as the source.

| will be available for a skype interview at any time, but the possibility of me putting myself in a room you control is now zero.
George,

Wayne Madsen is willing to meet you and give you a hearing | have offered to host lunch. He telis me no one has produced
compelling proof on the Awan situation, the burden is on you.

My impression of you, George, has not changed. It remains positive. | think you are being played by some very bad boys and | would
be glad to have that discussion anytime you wish. In my view, our shared priority should be to separate you from Jason in terms of
reputation and protect your following, and to continue to help each other advance over the next 90 - 120 days.

{ will be in the car from 1200-1700 if you are able to see this email and can call.

Robert

#UNRIG: hitp://phibetaiota.net/unrig/
Group Blog: http://phibetaiotanet
Donate to Non-Profit: http://oaypal. me/Earthintel

 

 

 
Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 26 of 98

(EXHIBIT B)
Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 27 of 98
Case 3:17-cv-00601-MHL Document 73 Filed 02/19/19 Page 1 of 13 PagelD# 813

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT CLERK TS DISTRIG] COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

 

RICHMOND VIRGINIA
ROBERT DAVID STEELE,
Plaintiff, 17-CV-00601-MHL
-against- MOTION TO INTERVENE BY
INTERVENOR-APPLICANT
JASON GOODMAN, SWEIGERT
Defendant.

 

 

 

MOTION TO INTERVENE BY INTERVENOR-APPLICANT SWEIGERT
PROCEDURAL STATEMENT .
1. NOTICE SHOULD BE TAKEN BY THE CLERK OF THE COURT AND ALL

 

PARTIES that the interested party known as D. GEORGE SWEIGERT is seeking the LEAVE
OF THE COURT TO INTERVENE into this instant lawsuit pursuant to Fed. R. Civ. Proc. Rule
24(a) and Virginia Supreme Court Rule 3:14 (Rule 3:14 provides that “[a] new party may by
leave of court file a pleading to intervene as a plaintiff or defendant to assert any claim or
defense germane to the subject matter of the proceeding.”).

2. The interested party (intervenor-applicant) D. George Sweigert purposes to intervene as a
PLAINTIFF. As sworn below, Sweigert has an interest identical to the Plaintiff (Robert David
Steele) in these proceedings and maintains an interest in their outcome.

3. As no discovery has taken place and these proceedings are in the pleading stages, this

MOTION appears timely and does not present a prejudicial burden to any party.
Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 28 of 98

(EXHIBIT C)
Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 29 of 98
Case 3:17-cv-00601-MHL Document 153 Filed 07/25/19 Page i of 1 PagelD# 2601

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
ROBERT DAVID STEELE, ez a7,
Plaintiffs,
v. Civil Action No. 3:17ev60l
JASON GOODMAN, ef al,
Defendants.
ORDER
For the reasons stated in the accompanying Memorandum Opinion, the Court DENIES
Sweigert’s Motion to Intervene, (ECF No. 93), and will not consider future filings by Sweigert.
The Court DENIES AS MOOT Sweigert’s other motions. (ECF Nos, 102, 108, 124.) The Court
STRIKES Sweigerts’ miscellaneous filings from the record. (ECF Nos. 51, 54, 55, 56, 58, 59,
60, 75, 77, 84, 103, 120, 137, 138, 140, 142, 145, 147, 149, 150.) The Court will address all
other pending motions by separate Memorandum Opinion and Order. (ECE Nos. 109, 121,
126, 127.)
Let the Clerk send a copy of this Memorandum Opinion and Order to all counsel of
record and to Sweigert, Goodman, and Latzke at their respective addresses of record.

Itis SO ORDERED.

M. Med

x

Date: Tl? / b/I9 United Slate

Richmond, Vire inka
8

‘ M fo
Kanak
D

uD
§ District Judge
Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 30 of 98
Case 3:17-cv-O0601-MHL Document 152 Filed 07/25/19 Page 1 of 24 PagelD# 2577

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

ROBERT DAVID STEELE, et al.,
Plaintiffs, .

v. Civil Action No. 3:17¢ev601

JASON GOODMAN, ef al.,

Defendants.

MEMORANDUM OPINION

This matter comes before the Court on non-party David George Sweigert’s Second

Amended Motion to Intervene (the “Motion to Intervene”).! (ECF No. 93.)

The matter is ripe for disposition. The Court dispenses with oral argument because the

materials before it adequately present the facts and legal contentions, and argument would not

 

' On February 19, 2019, Sweigert filed a Motion to Intervene. (ECF No. 73.) On March
18, 2019, Sweigert filed a “Notice of Intent to File an Amended Motion.” (ECF No. 81.) On —
March 29, 2019, Sweigert filed an Amended Motion to Intervene. (ECF No. 88.) On April 11,
2019, Sweigert filed a Second Amended Motion to Intervene, which the Court considers

operative. (ECF No. 93.)
Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 31 of 98
Case 3:17-cv-00601-MHL Document 152 Filed 07/25/19 Page 2 of 24 PagelD# 2578

aid the decisional process. The Court exercises jurisdiction pursuant to 28 U.S.C. § 1332.? For
the reasons that follow, the Court will deny Sweigert’s Second Amended Motion to Intervene.’
I. Procedural and Factual Background‘
A. Relevant Procedural Background
On September 1, 2017, Plaintiffs filed their original Complaint (the “Original
Complaint”) against Jason Goodman, Patricia A. Negron, and “Queen Tut, a woman believed to
be known as Carla A. Howell.” (Original Compl. 1, ECF No. 1.) Goodman, proceeding pro se,

filed an Answer (the “Original Answer”), (ECF No. 14), and Negron, by counsel, filed a Motion

 

2 “The district courts shall have original jurisdiction of all civil actions where the matter
in controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is
between ... citizens of different States.” 28 U.S.C. § 1332(a)(1). Plaintiff Steele is a Virginia
citizen and Plaintiff Earth Intelligence Network (“EIN” and, collectively with Steele,
“Plaintiffs”) is a Virginia not-for-profit 501(c)(3) corporation. (Am. Compl. 6, 9, ECF No. 39.)
Goodman is a New York citizen; Negron is a Massachusetts citizen; and Lutzke is a Colorado
citizen. (/d. 10, 12, 16.) Sweigert’s address of record is a P.O. box in Arizona. The Court
cannot determine on the record before it whether Sweigert’s intervention would destroy diversity
between the parties. Because the parties do not raise the issue, and because the Court will deny
the Motion to Intervene on other grounds, the Court declines to consider the issue further.

3 Sweigert has also filed two Motions Requesting Leave of Court to File Motion for
Injunctive Relief, (ECF Nos. 102, 124), to which no party has responded, and a Proposed
Request for Judicial Notice, (ECF No. 108), to which no party has responded. Because it will
deny the Motion to Intervene, the Court will deny these motions as moot.

The following motions also pend: Goodman’s Motion for a Protective Order and Motion
to Stay Discovery, (ECF No. 109), to which Plaintiffs have responded, (ECF No. 115);
Plaintiffs’ Motion for Sanctions against Goodman, (ECF No. 121), to which Goodman
responded twice, (ECF Nos. 134, 139); Plaintiffs’ Motion to Compel Discovery from Goodman,
(ECF No. 126), to which no party has responded; and, Plaintiffs’ Motion for a Protective Order,
(ECF No. 127), which Negron did not oppose and to which Goodman and Lutzke did not
respond. The Court will address these motions by separate Memorandum Opinion and Order.

4 The Court assumes familiarity with its March 31, 2019 Memorandum Opinion and
Order. (ECF Nos. 85, 86.) It offers only a summary here.
Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 32 of 98
Case 3:17-cv-00601-MHL Document 152 Filed 07/25/19 Page 3 of 24 PagelD# 2579

to Dismiss (the “Original Motion to Dismiss”), (ECF No. 21). Plaintiffs opposed the Original
Motion to Dismiss, (ECF No. 24), and Negron replied, (ECF No. 29).

On January 23, 2018, Plaintiffs requested entry of default as to “Queen Tut a/k/a Susan
A. Lutzke.” (ECF No. 30.) Because the Original Complaint did not name “Susan A. Lutzke” as
a defendant, the Court denied Plaintiffs’ request for entry of default. (See Mar. 9, 2018 Order,
ECF No. 35.) On March 25, 2018, Plaintiffs moved to amend their Original Complaint, (ECF
No. 36), and on April 11, 2018, the Court granted the motion, (ECF No. 38).

The Amended Complaint names three defendants: Jason Goodman, Patricia A. Negron,
and “Susan A. Lutzke a/k/a/ ‘Queen Tut’” (collectively, “Defendants”). (Am. Compl. 1, ECF
No. 39.) Plaintiffs stated eight counts against each defendant as follows:

Count I: Defamation per se (the defamation claim);

Count I: Insulting words, in violation of Virginia Code § 8.01-45> (the insulting
words claim);

Count III: Business conspiracy, in violation of Virginia Code § 18.2-499° and
Virginia Code § 18.2-500’ (the statutory conspiracy claim);

 

> “All words shall be actionable which from their usual construction and common
acceptance are construed as insults and tend to violence and breach of the peace.” VA. CODE
ANN. § 8.01-45.

° This criminal and civil business conspiracy section provides, in relevant part:

Any two or more persons who combine, associate, agree, mutually undertake or
concert together for the purpose of . . . willfully and maliciously injuring another in
{her or] his reputation, trade, business or profession by any means whatever ...
shall be jointly and severally guilty of a Class 1 misdemeanor. Such punishment
shall be in addition to any civil relief recoverable under § 18.2-500.

VA. CODE ANN. § 18.2-499(A).

? This damages provision allows a plaintiff to recover treble damages, attorney fees, and
costs from defendants who violate Virginia Code § 18.2-499. VA. CODE ANN. § 18.2-500(A).
Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 33 of 98
Case 3:17-cv-O0601-MHL Document 152 Filed 07/25/19 Page 4 of 24 PagelD# 2580

CountIV: Common law conspiracy;
Count V: Tortious interference;
Count VI: Intentional Infliction of Emotional Distress;

Count VII: Personal trespass by computer in violation of Virginia Code § 18.2-152.78
and computer harassment in violation of Virginia Code § 18.2-152.7:1°
(the computer claim);

Count VIII; Unauthorized use of name and picture in violation of Virginia Code
§ 8.01-40'° (the unauthorized use claim); and,

Count TX: — Permanent injunction.
Plaintiffs seek $6,000,000 in compensatory damages; $18,000,000 as “[t]hree-fold [d]amages in
accordance with § 18.2-500” of the Virginia Code; $350,000 in punitive damages; prejudgment
and postjudgment interest; and attorney’s fees and costs. (Am. Compl. 96.)

In response to the Amended Complaint, Goodman filed his Motion to Dismiss. (ECF No.

45.) Negron filed a Motion to Dismiss. (ECF No. 47.) Lutzke did not respond to the Amended

 

8A person is guilty of the crime of personal trespass by computer when [she or] he uses
a computer or computer network to cause physical injury to an individual.” VA. CODE ANN.
§ 18.2-152.7(A).

® This provision criminalizes using a computer to threaten illegal acts or make improper
sexual communications to a person with the intent to coerce, intimidate, or harass that person.
VA. CODE ANN. § 18.2-152.7:1.

'0 This unauthorized use section provides, in relevant part:

Any person whose name, portrait, or picture is used without having first obtained
the written consent of such person . . . for advertising purposes or for the purposes
of trade, such persons may maintain a suit in equity against the person, firm, or
corporation so using such person’s name, portrait, or picture to prevent and restrain
the use thereof; and may also sue and recover damages for any injuries sustained
by reason of such use.

VA. CODE ANN. § 8.01-40(A).
Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 34 of 98
Case 3:17-cv-00601-MHL Document 152 Filed 07/25/19 Page 5 of 24 PagelD# 2581

Complaint and has not made an appearance of any kind.'' On March 31, 2019, the Court granted
in part and denied in part Negron’s Motion to Dismiss. (ECF No. 86.) The following claims
survive against Negron: Count I (defamation); Count III (business conspiracy); Count IV
(common law conspiracy); Count V (tortious interference); and, Count VI (intentional infliction
of emotional distress).!* (Mar. 31, 2019 Mem. Op. 38.) The Court also denied Goodman’s
Motion to Dismiss, meaning that all nine original claims survive against Goodman. (/d. 39.)

B. Sweigert’s Filings in This Case

Between May 22, 2018 and June 13, 2018, George D. Sweigert, a non-party proceeding
pro se, filed seven declarations.'> (ECF Nos. 51, 54, 55, 56, 58, 59, 60.) The Amended
Complaint makes no allegations about Sweigert, referencing him only once in a footnote that

identifies him as one of several other people in a photo of Steele that allegedly defames Steele.

 

'! Plaintiffs returned the Lutzke summons as executed. (ECF No. 62.) Plaintiffs
requested entry of default as to Lutzke. (ECF No. 65.) The Clerk entered default as to Lutzke.
(ECF No. 66.)

!2 The Court dismissed the following counts as to Negron: Count II (the insulting words
claim); Count VII (the computer claim); Count VIII (the unauthorized use claim); and, Count IX
(permanent injunction).

8 Various non-parties filed declarations and other documents in this case. (ECF Nos. 79,
80, 82, 83.) The Court struck these filings and stated it would not consider future filings by these
parties. (See Mar. 31, 2019 Mem. Op.) Accordingly, the Court will not consider Kevin
Marsden’s submission to the Court, which the Clerk properly did not file. (ECF No. 91.)

As with the previous non-parties’ filings, the Court will strike Sweigert’s declarations
from the record, and will not consider future filings from Sweigert. See Kimberlin v. Nat'l
Bloggers Club, 2014 WL 12680738, at *1, No. PWG-13-3059 (D. Md. Feb. 21, 2014) (striking a
filing when the party has not obtained court authority to do so); see also, e.g., Dietz v. Bouldin,
136 S. Ct. 1885, 1891 (2016) (concluding that the Supreme Court of the United States “has long
recognized that a district court possesses inherent powers that are ‘governed not by rule or statute
but by the control necessarily vested in courts to manage their own affairs so as to achieve the
orderly and expeditious disposition of cases.” (quoting Link v. Wabash R.R., 370 U.S. 626, 630—
31 (1962))).
Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 35 of 98
Case 3:17-cv-00601-MHL Document 152 Filed 07/25/19 Page 6 of 24 PagelD# 2582

(Am. Compl. 65 n.14.) Sweigert also filed two Notices of Change of Address, (ECF No. 63, 67),
and a Notice of Related Litigation, (ECF No. 68).'4

On February 19, 2019, Sweigert filed a “Notice of Motion to Intervene,” (ECF No. 72),
and his first Motion to Intervene, (ECF No. 73). Sweigert subsequently filed copies of several
letters with the Clerk’s Office.'5 (ECF Nos. 75, 77.) On March 18, 2019, Sweigert filed a
“Notice of Intent to File an Amended Motion.” (ECF No. 81.) On March 28, 2019, Sweigert
filed a document titled “Preliminary Notification to the Government of Canada.”!© (ECF No.
84.) On March 29, 2019, Sweigert filed an Amended Motion to Intervene. (ECF No. 88.) On

April 11, 2019, Sweigert filed the Motion to Intervene now before the Court.!? (ECF Nos.

 

'4 This two-page document states that “a complaint has been filed with the U.S. Federal
Trade Commission concerning activities of the defendant. A true and accurate copy is attached.”
(Notice of Related Litig. 1, ECF No. 68.) The filing lacks any attachments.

'5 One letter claims that Goodman listed false information on one of the 83.1
“Ghostwriting” Certifications submitted to this Court. (ECF No. 75.) The other letter purports
to describe the “Misuse of NSF Acquired Technologies to Facilitate the High-Speed Transfer of
Snuff Films via the UIC Electronic Visualization Laboratory (EVL).” (ECF No. 77.) The letters
have no bearing on the current analysis. The Court will strike these filings. See Kimberlin, 2014
WL 12680738 at *1; Dietz, 136 S. Ct. at 1891.

'6 Sweigert fails to identify the relevance of this document to this litigation. The Court
will strike these filings. See Kimberlin, 2014 WL 12680738 at *1; Dietz, 136 S, Ct. at 1891.

'7 The multiple filings created the risk of confusion and potentially undue delays. The
Court issued various orders addressing them. (ECF Nos. 86, 90, 97.) The Court’s April 18,
2019 Order established the Motion to Intervene, filed April 11, 2019, as controlling. (ECF No.
97.) Plaintiffs, Goodman, and Negron responded in opposition to this April 11, 2019 version.
(ECF Nos. 107, 106, 104.)

More than two weeks after filing the Motion to Intervene and accompanying
memorandum in support, Sweigert filed a second memorandum in support of the Motion to
Intervene without leave of this Court. (ECF No. 103.) The Court considers only the
memorandum filed contemporaneously with the Motion. (ECF No. 94.) See E.D. Va. Loc. Civ.
R. 7(F)(1) (“No further briefs or written communications may be filed without first obtaining
leave of Court.”). The Court will strike the second memorandum. (ECF No. 103.) Even were
the Court to consider the second memorandum, the Court’s analysis would not change.
Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 36 of 98
Case 3:17-cv-00601-MHL Document 152 Filed 07/25/19 Page 7 of 24 PagelD# 2583

93, 94.) Plaintiffs, Goodman, and Negron all oppose the Motion to Intervene. Sweigert has
replied to each response.'® (ECF Nos. 110, 111, 116.)

Cc, Summary of Allegations in the Amended Complaint

This action arises out of a series of allegedly defamatory statements that Defendants
made about Plaintiffs beginning on June 15, 2017. (Am. Compl. 20.) The Court first provides
context about the relevant parties to the action, followed by a summary of Defendants’ actions
and statements.

1. Plaintiffs: Steele and the Earth Intelligence Network

Steele describes a long list of professional accomplishments, presenting himself as a
former Central Intelligence Agency (“CIA”) operations officer, a former civil servant, and the
recipient of various advanced degrees. (Am. Compl. 6.) Steele works to “redirect[] the craft of
intelligence away from spies and secrecy enabling war and waste towards open sources and
methods favorable to peace and prosperity.” (Jd. 8.) Plaintiffs assert, without elaboration, that
“(flor over twenty (20) years, [Steele] has dedicated himself to teaching individuals and

organizations about the value of holistic analytics, true cost economics, and Open Source

 

'8 Sweigert has also filed other miscellaneous documents: a document supplementing his
prior motion for leave to seek injunctive relief, (ECF No. 119); a copy of a letter to Goodman
which accuses Goodman of “consistently restat[ing] falsehood[s],” among other things, (ECF
No. 120); a “supplemental motion” for leave to seek injunctive relief, (ECF No. 124); eight
letters addressed to the Court and Goodman further alleging “attempted fraud on the Court ” by
Goodman, (ECF Nos. 129, 137, 138, 140, 142, 145, 147, 149, 150); and, a “Praecipe for the
Clerk” advising the Clerk of Court that Sweigert will file a Petition for Write of Mandamus with
the United States Court of Appeals for the Fourth Circuit addressing the Court’s delay in
addressing his filings, (ECF No. 148), and a “Corrected” Praecipe for the Clerk, (ECF No. 151).

Because the Court will deny Sweigert’s Motion to Intervene, the Court will deny his
motion as moot. (ECF No. 124.) The Court concludes that Sweigert’s filings will not assist the
Court in resolving this matter, and will therefore strike the filings. See Kimberlin, 2014 WL
12680738 at *1; Dietz, 136 S. Ct. at 1891.
Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 37 of 98
Case 3:17-cv-00601-MHL Document 152 Filed 07/25/19 Page 8 of 24 PagelD# 2584

Everything Engineering.” (/d. 7.) Steele “was nominated for a Nobel Peace Prize” for this work.
(Id. 8.)

In 2006, Steele founded Earth Intelligence Network (“EIN”), a Virginia 501(c)(3) not-
for-profit corporation, and a plaintiff in this action. (/d. 9.) “The original purpose and long-term
focus of Earth Intelligence Network is to teach citizens the urgency of demanding holistic
analytics, true cost economics, and Open Source Everything Engineering (OSEE) as the
foundation for enlightened self-governance.” (Jd. 9.) In order to fulfill this purpose, EIN started
the #UNRIG (sometimes UNRIG) project, “an educational campaign to communicate to all
citizens the possibility of an ethical, legal, non-violent restoration of integrity to the United
States Government.” (/d.) In support of this mission, Plaintiffs “acquired and professionally
wrapped an RV, and began a national tour of the [c]ountry in furtherance of the ‘Summer of
Peace’ campaign.”!? (Jd, 87.)

Public donations fund the #UNRIG campaign, and EIN “is fully transparent and
accountable to its donors.” (/d. 9.) Plaintiffs aver they “account[] for every penny spent ina
budget that was posted online.” (/d. 86 (providing a weblink).) Using the donations, Plaintiffs

“actively promote[] the mission of S{UNRIG and communicate[] with all donors.” (/d.)

 

'9 The “Summer of Peace” campaign sought to “nurture a national conversation about
#UNRIG.” (Am. Compl. 10.)
Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 38 of 98
Case 3:17-cv-00601-MHL Document 152 Filed 07/25/19 Page 9 of 24 PagelD# 2585

2. Defendants: Goodman, Negron, and Lutzke

According to Plaintiffs, Goodman operates “various social media properties” under the
name “Crowdsource The Truth” or “CSTT.”2° (Am. Compl. 11.) Plaintiffs quote Goodman,
without attribution, describing CSTT as “an independent news organization dedicated to truth in
media and integrity in government. Our process is driven by a unique, open source fact checking
‘truth engine’ that has been described as a combination of investigative journalism, social
media[,] and reality television.” (/d.) Goodman creates and uploads videos through the various
CSTT media accounts, which have thousands of followers.2! “Goodman solicits donations,
advertises products and derives revenue from” these videos. (/d.) Goodman often hosts guest
speakers in these videos, including Negron and Lutzke.

Plaintiffs aver that Negron “co-produced numerous videos uploaded to the CSTT
YouTube channel.” (/d. 12.) She “appeared and actively participated in virtually every video at
issue in this action, one of which was even filmed at her home.” (/d.) Negron allegedly has over
24,000 followers on Twitter, where she allegedly republished defamatory statements made by

Lutzke about Plaintiffs. (/d. at 13.)

 

0 The Amended Complaint appears to identify links to CSTT’s YouTube channel, a
Facebook page, a Twitter account, a Patreon account, and a Google Plus account. (Am.
Compl. 11.)

21 The Amended Complaint states:

As of September 1, 2017, 14,526 people subscribed to Goodman’s YouTube
channel, 1,925 people followed Goodman on Facebook, and Goodman had 8,886
followers on Twitter. As of March 23, 2018, 53,447 people subscribed to
Goodman’s YouTube channel, 4,189 people followed Goodman on Facebook, and
Goodman had 21,700 followers on Twitter.

(Am. Compl. 11.)
Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 39 of 98
Case 3:17-cv-00601-MHL Document 152 Filed 07/25/19 Page 10 of 24 PagelD# 2586

According to Plaintiffs, Lutzke adopted the pseudonym “Queen Tut” as her online
persona, using an image of an Egyptian bust to represent herself. (/d. 16.) Lutzke participated in
numerous CSTT videos speaking as Queen Tut. In the videos, Defendants refer to Lutzke as
Queen Tut and display a picture of the Egyptian bust to represent Lutzke. (/d.)

3. Defendants’ Alleged Actions Before September 1, 2017

Steele planned to appear in a CSTT live-stream broadcast on June 15, 2017, in which
Goodman and Negron would interview Steele. (Am. Compl. 18.) The day before the scheduled
interview, on June 14, 2017, Goodman and Negron posted a video that reported, seemingly
falsely, that a dirty bomb was present on a ship.” (/d. 18-19.) Asa result of this event, and the
ensuing FBI investigation, Steele “immediately canceled the planned interview” and informed
Goodman via email that he no longer wished to associate with Goodman. (/d. 19.) According to
Plaintiffs, “in retaliation and reprisal for [Steele’s] decision to no longer have anything to do with
Goodman and CSTT, Goodman, Negron{[,] and Lutzke began an unprecedented smear campaign
against Plaintiffs.” Ud. 20.)

Between June 15, 2017 and September 1, 2017, Goodman, Negron, and Lutzke allegedly
produced and published at least a dozen videos as part of this “smear campaign.” (Am. Compl.
passim.) In a June 20, 2017 video, Goodman and Negron appear together in a London hotel
room, and Goodman accuses Steele of stealing from the CSTT audience at least three times.

(Id. 23.)

 

22 In the video, Goodman and Negron claimed a ship at the Port of Charleston, South
Carolina, carried a “dirty bomb.” (Am. Compl. 19.) Goodman and Negron encouraged viewers
to alert the United States Coast Guard about the threat, causing a shutdown of the terminal. (/d.)
The Federal Bureau of Investigation investigated the “false report of a dirty bomb aboard the”
vessel. Ud.)

10
Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 40 of 98
Case 3:17-cv-00601-MHL Document 152 Filed 07/25/19 Page 11 of 24 PagelD# 2587

On June 26, 2017, Lutzke appeared in a CSTT video as Queen Tut, accusing Steele and
his UNRIG campaign of fraud. (/d. 24.) From then through September 1, 2017, Goodman,
Negron, and Lutzke posted dozens of similar videos.” Steele contends that Defendants’ exact
statements vary over the course of the videos, sometimes focusing on personal insults against
Steele’ and sometimes making accusations against Steele and his organizations, including
Plaintiff EIN.

In addition to these videos, the Amended Complaint describes several other online
platforms through which Defendants allegedly publish disparaging comments regarding
Plaintiffs, including Twitter and email. In essence, Plaintiffs claim that Defendants persistently

accuse them of perpetuating a scam and defrauding CSTT viewers who donated to EIN’s

 

23 The Amended Complaint provides great detail, including links, screenshots, and direct
quotations excerpted from these videos. (Am. Compl. passim.) Steele alleges that Goodman
appears in all of the videos as the primary speaker. (/d.) Plaintiffs allege that Negron co-
produced most of the videos, also appearing in many of them, thereby contributing to the insults
against Steele and HUNRIG. (See id. 12.) Lutzke makes guest appearances in many videos,
insulting Steele directly. (Jd. passim.) Lutzke also allegedly published derogatory claims about
Steele on her Twitter account. (/d.)

24 In one video, Goodman states that he “find[s] it really difficult to believe that he was
ever in the CIA because he just seems so f---ing stupid.” (Am. Compl. 36 (quoting an August 7,
2017 video).) Negron describes Steele as “predatory in nature.” (Jd. 40 (quoting an August 13,
2017 video).) Goodman calls Steele a “fraudster,” and states that “[Steele]’s lying.” (Am.
Compl. 28, 45, 55 (quoting various videos).)

25 Goodman claims “that the objective of the UNRIG campaign is to ‘get money’ for
[Steele].” (Am. Compl. 41 (quoting an August 13, 2017 video).) Lutzke calls EIN’s #UNRIG
campaign “a total scam,” stating that “Robert David Steele and UNRIG are trying to raise
money, as much money as they possibly can to fund their little scam.” (/d. 40, 46 (quoting
multiple videos).) Negron calls Steele “a serious con man.” (/d. 45 (quoting an August 26, 2017
video).). Negron further states: “this is a serious fraud. I mean that it is a fraud. No question.”
(id. 46 (quoting an August 26, 2017 video).) Defendants refer to “the Electoral Reform Act”?°
and describe it as part of Plaintiffs’ scam. (See, ¢.g., id. 45 (quoting an August 26, 2017 video).)

i]
Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 41 of 98
Case 3:17-cv-00601-MHL Document 152 Filed 07/25/19 Page 12 of 24 PagelD# 2588

#UNRIG campaign by stealing donors’ money to personally enrich Steele or his allies rather than
using the funds for the HUNRIG mission.
4. Defendants’ Alleged Actions After September 1, 2017

Plaintiffs allege that a shift occurred after the filing of this action. While Goodman and
Lutzke intensified their attacks against Plaintiffs, Negron ceased to participate in any subsequent
video productions or appearances (with one exception). (/d. 48.) Although Plaintiffs concede
Negron ceased her improper activities regarding video production with Goodman, Plaintiffs
maintain that Negron and Lutzke continued to conspire to defame Plaintiffs through Twitter
publications. Negron limited her role to reposting some of Lutzke’s statements. (/d. 13.)

Plaintiffs allege that, between September 1, 2017 and December 2017,”° Goodman and
Lutzke produced and published about ten videos containing defamatory statements about
Plaintiffs. Many of the videos reiterate the same kinds of statements made in previous videos.
Defendants apparently acknowledge and discuss the ongoing litigation in these videos.
Goodman describes himself as “happy” about the lawsuit because it will expose “charity fraud
and tax fraud,” of which he claims to have “very solid evidence.” (/d. 60, 62 (quoting September
30, 2017 and October 7, 2017 videos).)

Plaintiffs contend that some of the videos incite violence against Steele. In one video
featuring Goodman and Lutzke, Lutzke directly addresses Steele: “you’re a person who needs to
be put down.” (/d. 57 (quoting a September 23, 2017 video).) According to Plaintiffs, Goodman

interjects to say “legally speaking,” and Lutzke then says: “legally speaking[,] absolutely legally

 

26 Around December 2017, according to Plaintiffs, Goodman and Lutzke had some kind
of falling out and did not produce any more videos together. (Am, Compl. 67, 74-75, 83.)
Plaintiffs allege that Goodman and Lutzke, acting individually, continued their defamatory
actions. (/d. 70-73, 78.)

12
Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 42 of 98
Case 3:17-cv-00601-MHL Document 152 Filed 07/25/19 Page 13 of 24 PagelD# 2589

speaking[,] that you need to be put in a place where you can no longer affect human beings.”
(Id. (quoting a September 23, 2017 video).) Goodman and Lutzke posted a different video
displaying an image of an RV exploding. (/d. 59 (displaying an apparent screenshot ofa
September 30, 2017 video).) The side of the flaming RV displays a picture of Steele and
McKinney. Plaintiffs aver that Goodman and Lutzke “disclosed [Steele’s] home address to their
viewers and subscribers, and used Google Maps to show a photo of [Steele]’s home.” (/d.)

Since December 2017, Goodman, acting alone, has continued to make allegedly
defamatory statements against Plaintiffs.2” Lutzke has also disseminated, through Twitter and
videos, negative commentary about Plaintiffs since December 2017.78 Negron has neither
produced nor appeared in any more videos since December 2017.8

D. Sweigert’s Allegations and Motion to Intervene

As is evident from the summary above, none of the allegations in the Amended
Complaint pertain to non-party David George Sweigert. Sweigert alleges that in 2017, Goodman

began “an unrelenting social media smear campaign”? against Sweigert that includes calls to

 

2? Piaintiffs claim that Goodman posted at least four videos between February 2018 and
April 13, 2018, the date of the filing of the Amended Complaint. (Am. Compl. 70-73.)
Goodman repeats accusations similar to those in earlier videos. (/d. 73.)

28 In one Twitter post, Lutzke apparently calls Steele “the greatest plagiarizer and liar on
the internet.” (Am. Compl. 78.) And according to Plaintiffs, Lutzke “has now escalated the
falsehoods to and [sic] include accusations that [Steele] protects pedophiles, defends child
traffickers, wants JIHAD in the United States, has committed ‘espionage’ and ‘treason’, and [sic]
etc.” Ud. 75.)

29 Though not creating content, Plaintiffs aver that Negron continued to conspire with
Lutzke to defame Plaintiffs, and that Negron retweeted some of Lutzke’s Twitter comments as
part of this conspiracy. (Am. Compl. 13.)

30 Goodman undertook this putative campaign after Sweigert published a “technical
report” about the Charleston “dirty bomb hoax . . . from the perspective of Critical Infrastructure

13
Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 43 of 98
Case 3:17-cv-00601-MHL Document 152 Filed 07/25/19 Page 14 of 24 PagelD# 2590

violence against him. (Mot. Intervene, ff 1, 16-19, ECF No. 93.) Sweigert further argues that
this smear campaign has caused him severe emotional distress, prompting him to take preventive
measures “to deter would-be stalkers.” (/d. 140.) Sweigert also moves the Court to join as a
defendant David Charles Hawkins,?' who Sweigert claims has “become inextricably intertwined”
in Goodman’s “damaging civil torts.” (Ud. 21.) Sweigert asserts the following claims against
Goodman and Hawkins:

Count I: Witness retaliation, in violation of 42 U.S.C. § 1985(2);*

Count IT: Conspiracy to commit witness retaliation, in violation of 42 U.S.C.
§ 1985(2);

Count TI; = Civil contempt;
CountIV: Defamation per se;

Count V: Business conspiracy, in violation of Virginia Code § 18.2-499 and
Virginia Code § 18.2-500;

 

Protection (CIP), the career field practiced by [Sweigert].” (Mot. Intervene {{ 4-5, ECF No. 93.)
Sweigert committed to sending “dozens of copies of these technical reports to committees of
Congress and law enforcement agencies.” (Ud. 75.)

31 The Amended Complaint lacks any reference to Hawkins, whom Sweigert describes as
“a newly identified co-conspirator” of Goodman’s. (Mot. Intervene { 15.)

32 This civil rights conspiracy provision states, in relevant part:

If two or more persons in any State or Territory conspire to deter, by force,
intimidation, or threat, any party or witness in any court of the United States from
attending such court, or from testifying to any matter pending therein, freely, fully,
and truthfully, or to injure such party or witness in [her or] his person or property
on account of [her or] his having so attended or testified . . . the party so injured or
deprived may have an action for the recovery of damages, occasioned by such
injury or deprivation, against any one or more of the conspirators.

42 USS.C. § 1985(2)(3).

14
Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 44 of 98
Case 3:17-cv-00601-MHL Document 152 Filed 07/25/19 Page 15 of 24 PagelD# 2591

Count VI: Intentional infliction of emotional distress; and,

Count VII: Unauthorized use of name and picture.

(Id. §] 52-144.) For relief on each count, Sweigert seeks a permanent injunction” and treble
damages of $3 million. Ud. [9 147, 150.)

In his Motion to Intervene, Sweigert asserts that Goodman’s defamation and retaliation
against him entitles him to join this action as a plaintiff. Neither document is a model of
clarity.*4 Sweigert admits that on June 14, 2018, he filed a separate lawsuit against Goodman on
“these and related claims.”*° (Mot. Intervene {| 7-8.) Neither the Motion nor supporting
memorandum mentions Defendants Negron or Lutzke, and the discussion centers on the actions

of only Goodman and Hawkins, a non-party.

 

33 The requested injunction would “direct social media platform providers to remove the
accounts of the co-conspirators,” including the offending posts and videos described in
Sweigert’s filings. (Mot. Intervene {J 147-48.)

34 For example, his memorandum discusses the issue of Article III standing at length
before moving to the merits of Sweigert’s claims. (See Mem. Supp. {fff 11-31, ECF No. 94.)
Under Article III of the U.S. Constitution, one may sue another in federal court only if there
exists between them a “case or controversy” consisting of (1) “an injury in fact, (2) that is fairly
traceable to the challenged conduct of the defendant, and (3) that is likely to be redressed by a
favorable judicial decision.” Spokeo, Inc. v. Robins, 136 §.Ct. 1540, 1547 (2016) (quoting Lujan
v. Defs. of Wildlife, 504 U.S. 555, 560-61 (1992)). No party seeks dismissal of Sweigert based

on standing.

35 Sweigert filed suit in the District of South Carolina, which transferred the action to the
Southern District of New York. In his South Carolina action, Sweigert alleges RICO and other
criminal violations arising from the Charleston incident. (See Compl., ECF No. 1, Sweigert v.
Goodman, No. 2:18-cv-1633 (D.S.C.); 1:18-cv-08653 (S.D.N.Y.)) In November 2018, that court
ordered that Sweigert show cause “why his amended complaint should not be dismissed,”
staying proceedings generally. (Order to Show Cause, Sweigert v. Goodman, No. 1:18-cv-
08653, ECF No. 65 (S.D.N.Y. Nov. 16, 2018)). Sweigert responded to the court’s order. The
case pends as of the date of this Memorandum Opinion.

15
Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 45 of 98
Case 3:17-cv-00601-MHL Document 152 Filed 07/25/19 Page 16 of 24 PagelD# 2592

If. Analysis

Non-party Sweigert moves to intervene as a plaintiff under Federal Rule of Procedure 24.
Rule 24 provides two mechanisms of intervention: Rule 24(a), intervention by right, in which
the court must add the movant as a party in certain circumstances; and, Rule 24(b), intervention
by permission, in which the court exercises discretion to allow or bar intervention on the basis of
a “common question of law or fact.°° Fed. R. Civ. P. 24.

In his Motion to Intervene, Sweigert bases his argument on intervention as of right under
Rule 24(a). However, conscious of its duty to construe pro se pleadings liberally,” the Court
liberally construes Sweigert’s request as also seeking permissive intervention. Under either
standard, Sweigert’s argument fails to meet the burden required of intervenors. The Court will

deny the Motion to Intervene.

 

36 Under either mechanism of intervention, as a threshold matter, the Court must
determine whether the movant timely filed her or his motion to intervene. See Fed. R. Civ. P.
24(a)(1), 24(b)(1). The trial court has sound discretion in deciding timeliness under Rule 24.
See Alt v. EPA, 758 F.3d 588, 591 (4th Cir. 2014). When evaluating timeliness, the Court must
consider three factors: “first, how far the underlying suit has progressed; second, the prejudice
any resulting delay might cause the other parties; and third, why the movant was tardy in filing
its motion.” Alt, 758 F.3d at 591; see also Hill Phoenix, Inc. v. Systematic Refrigeration, Inc.
117 F. Supp. 2d 508, 514 (E.D.Va. 2000). The most important factor in ascertaining whether a
movant timely filed his or her motion to intervene is “whether the delay has prejudiced other
parties.” Spring Constr. Co. v. Harris, 614 F.2d 374, 377 (4th Cir. 1980); see also Hill Phoenix,
Inc., 117 F. Supp. 2d at 514.

37 District courts have a duty to construe pro se pleadings liberally. Bracey v. Buchanan,
55 F. Supp. 2d 416, 421 (E.D. Va. 1999). A pro se plaintiff must nevertheless allege facts
sufficient to state a cause of action. Jd. (citation omitted). The Court cannot act as a pro se
litigant’s “advocate and develop, sua sponte, statutory and constitutional claims that the [litigant]
failed to clearly raise on the face of [the] complaint.” Newkirk v. Cir. Ct. of Hampton, No.
3:14cv372, 2014 WL 4072212, at *1 (E.D. Va. Aug. 14, 2014).

16
Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 46 of 98
Case 3:17-cv-00601-MHL Document 152 Filed 07/25/19 Page 17 of 24 PagelD# 2593

A. Sweigert May Not Intervene as of Right

Sweigert’s Motion to Intervene as of right under Rule 24(a)(2) falters because his claims
of defamatory and conspiratorial harm establish only that he may have similar claims to Steele’s,
not that he has an interest in Steele’s claims. See Fed. R. Civ. P. 24(a)(2) (stating that the
~ movant must “claim[ ] an interest relating to... the subject of the action, and [she or he must be]
so situated that disposing of the action may as a practical matter impair or impede the movant’s
ability to protect [her or his] interest.”) Sweigert lacks the right to intervene here,

1. Legal Standard: Intervention as of Right

In order to demonstrate a right to intervene in an action, the movant must show: 1) a
“significantly protectable interest” in the subject matter of the action; 2) that the protection of
this interest would be impaired without the movant’s intervention; and, 3) that the movant’s
interest is not adequately represented by the existing parties. Teague v. Bakker, 931 F.2d 259,
260-61 (4th Cir. 1991) (quoting Virginia v. Westinghouse Elec. Corp., 542 F.2d 214, 216 (4th
Cir. 1976)). An interest qualifies as “significantly protectable” when “the intervenor stands ‘to
gain or lose by the direct legal operation of the district court’s judgment’ on the plaintiff's
complaint.” Cooper Techs., Co. v. Dudas, 247 F.R.D. 510, 515 (E.D. Va. 2007) (quoting
Teague, 931 F.2d at 261) (internal quotation marks omitted). Though the movant’s burden for
proving inadequate representation “should be treated as minimal,” Teague, 931 F.2d at 262
(quotation omitted), when the movant “has the same ultimate objective as a party to the suit, a
presumption arises that its interests are adequately represented, against which the petitioner must
demonstrate adversity of interest, collusion, or nonfeasance,” Westinghouse, 542 F.2d at 216.

Indeed, “representation is considered adequate even though the applicant might have a slightly

17
Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 47 of 98
Case 3:17-cv-00601-MHL Document 152 Filed 07/25/19 Page 18 of 24 PagelD# 2594

different motive for litigating the issues.” Dairy Maid Dairy, Inc. v. United States, 147 F.R.D.
109, 112 (E.D. Va. 1993) (citing 3B Moore's Federal Practice § 24.07[4)).

2. Sweigert May Not Intervene as of Right Because He Fails to
Demonstrate an Interest in the Subject of the Instant Lawsuit

Somewhat surprisingly, no party addresses whether Sweigert’s Motion to Intervene is or
is not timely.°8 See Spring Constr. Co., 614 F.2d at 377. Because Sweigert fails to satisfy the
first element of the intervention as of right analysis—a “significantly protectable interest”—
Sweigert cannot intervene as of right. See Cooper, 247 F.R.D. at 514-15. Even reading the
Motion to Intervene liberally, as the Court must, Sweigert alleges no direct connection between

Defendants’ conduct concerning Plaintiffs and Goodman’s conduct concerning Sweigert. The

 

38 Had any party raised the issue, the Court would have evaluated it carefully. The Court
considers three factors: “first, how far the underlying suit has progressed; second, the prejudice
any resulting delay might cause the other parties; and third, why the movant was tardy in filing
its motion.” Alt, 758 F.3d at 591. The first factor weighs against Sweigert because the suit has
progressed to discovery. Plaintiffs filed their Original Complaint nearly two years ago. Sweigert
first filed as a non-party over a year ago. (ECF No. 51.) Seventeen months after the filing of
this action, and nine months after his first filing in the case, Sweigert moved to intervene. (ECF
No. 73.) During that time, this Court ruled on five motions, including two motions to dismiss.
(ECF No. 86.) Counsel for Negron and Steele have conducted at least one discovery planning
conference without Sweigert. (ECF No. 112.) Even considering Sweigert’s pro se status, the
first factor weighs against intervention.

The second timeliness factor evaluates prejudice to the existing parties. See Spring
Constr. Co., 614 F.2d at 377. This factor also weighs against intervention because,
notwithstanding their failure to raise timeliness, the existing parties likely would suffer prejudice
in the delay resulting from Sweigert’s intervention. Given the extent of pretrial briefing
completed, this case is ready for discovery and trial. Sweigert’s intervention would add new
parties, new factual allegations, and new legal claims, thereby ensuring significant delay. The
second factor weighs against Sweigert.

The third timeliness factor, the rationale behind the movant’s tardiness in filing its motion
to intervene, does not weigh in favor of or against timeliness. See Alt, 758 F.3d at 591.
Although Sweigert does not justify the extended delay in bringing the Motion to Intervene,
Sweigert has no benefit of counsel and no party challenges timeliness,

None of the three timeliness factors weighs clearly in favor of intervention. But because
the Court will deny the Motion to Intervene on other grounds, the Court assumes, without
deciding, that the Motion to Intervene is timely.

18
Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 48 of 98
Case 3:17-cv-00601-MHL Document 152 Filed 07/25/19 Page 19 of 24 PagelD# 2595

Court accordingly finds that Sweigert lacks a “significantly protectable” interest in this litigation
sufficient to merit intervention.

Sweigert makes no reference to the specific, numerous allegations contained in the
Amended Complaint. The references to Steele in Sweigert’s briefings come only in passing and
do not seek to establish a connection between the harm Plaintiffs allege and the harm Sweigert
alleges. (See Mem. Supp. Mot. Intervene {{ 2, 14, 47.) To the extent that Sweigert’s claims
seem “identical” to Steele’s, the claims relate to two distinct sets of conduct or statements: those
directed at Plaintiffs and those directed at Sweigert. For example, Sweigert seeks to bring a
business conspiracy claim against Goodman pursuant to Virginia Code § 18.2-499 and -500,
which the Amended Complaint also asserts. But the allegations that support Count III in the
Amended Complaint pertain only to Plaintiffs:

Goodman, Negron and Lutzke . . . acted in concert . . . for the express purpose of

injuring the Earth Intelligence Network and #UNRIG in its business and reputation

through the publication and republication of false and defamatory statements . . .

[Defendants] orchestrated a scheme the unlawful purpose of which was to defame

Robert and #UNRIG and destroy their reputations and business.

(Am. Compl. 90) (emphases added). Sweigert alleges that Goodman and non-party Hawkins
injured his business as a “Critical Infrastructure Protection” professional, (Mot. Intervene { 4),
by means of a similar smear campaign executed through a different set of YouTube videos, (id.
{{ 1,4). Sweigert fails to refer to the existing allegations in the Amended Complaint or to
explain how his allegations pertaining to business conspiracy satisfy Rule 24(a).

Although Sweigert mentions some factual similarities by describing an alleged smear
campaign by Goodman analogous to the alleged defamation campaign undertaken by Defendants

against Plaintiffs, the distinctions outnumber the similarities. Here, Plaintiffs seek recovery from

three Defendants: Goodman, Negron, and Lutzke. Sweigert, on the other hand, seeks to recover

19
Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 49 of 98
Case 3:17-cv-00601-MHL Document 152 Filed 07/25/19 Page 20 of 24 PagelD# 2596

from Goodman and Hawkins, a non-party whom Sweigert seeks to join as a defendant. Sweigert
fails to mention any relevant conduct by either Negron or Lutzke in his briefings. These
differences underscore the disparate qualities of Plaintiffs’ and Sweigert’s claims.

Considering the “significantly protectable” quality an intervenor’s interest must have
under the Westinghouse-Teague standard, Sweigert does not stand to gain or lose anything by the
“direct legal operation” of the Court’s decision in this case because nothing stands to preclude
him from asserting any claim he may have against Goodman in a separate suit? See Teague,
931 F.2d at 261. The underlying controversy between the existing parties pertains to them only.
Even read liberally, Sweigert has shown no connection between his purported claims and
Plaintiffs’, meaning Sweigert fails to establish the first element of intervention as of right.*°
Falling short on the first prong, Sweigert proves no right to intervene in this action. The Court
will deny the Motion to Intervene under Rule 24(a)(2).

B. Sweigert May Not Intervene Permissively

Intervenors may seek to intervene in a case by permission when they “ha[ve] a claim or

defense that shares with the main action a common question of law or fact.” Fed. R. Civ. P.

 

° Sweigert raises res judicata as a potential impairment of his interest should Goodman
prevail in this litigation. (Sweigert’s Reply to Negron’s Resp. Mot. Intervene {J 53-54, ECF
No. 111.) This argument misconstrues res judicata. Even if Goodman prevailed in this suit, he
could not necessarily use such an outcome as a shield from claims against by Sweigert in a
different suit. See Blonder-Tongue Labs., Inc. v. Univ. of Ill. Found., 402 U.S. 313, 329 (1971);
Va. Hosp. Ass'n v. Baliles, 830 F.2d 1308, 1311-12 (4th Cir. 1987). Even if the Court denies
Plaintiffs the relief they seek, nothing would preclude Sweigert from seeking to assert legally
similar claims under different facts.

4° Considering the second and third elements would highlight this fatal flaw. As to the
second element, this action must impair Sweigert’s ability to protect his interest, see Teague, 931
F.2d at 262, but Sweigert and Plaintiffs do not share the same claims. Evaluating the third
element would lead to the same inevitable conclusion: the Court cannot determine whether
Plaintiffs can adequately represent Sweigert’s interests because Sweigert’s interests, whatever
they may be, are not at issue in this case.

20
Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 50 of 98
Case 3:17-cv-00601-MHL Document 152 Filed 07/25/19 Page 21 of 24 PagelD# 2597

24(b)(1)(B). The Court has “substantial discretion” to allow or deny intervention of such claims
provided they do not unduly prejudice the existing parties, Smith v. Pennington, 352 F.3d 884,
892 (4th Cir. 2003). Because allowing Sweigert to intervene would cause such prejudice, the
Court will deny intervention by permission.
1. Legal Standard: Permissive Intervention

- District courts enjoy wide discretion to grant or deny permissive intervention. See Wright
v. Krispy Kreme Doughnuts, Inc., 231 F.R.D. 475, 479 (M.D.N.C, 2005). The United States
Court of Appeals for the Fourth Circuit favors “liberal intervention . . . to dispose of as much of a
controversy” as possible, Feller v. Brock, 802 F 2d 722, 729 (4th Cir. 1986), but stops short of
allowing the existing parties to suffer prejudice or delay on the intervenor’s account. See Alt,
758 F.3d at 591.

Permissive intervention requires a court to apply a three-part test requiring the movant to
show “1) that [her or his] motion is timely; 2) that [her or his] claims or defenses have a question
of law or fact in common with the main action;!*!! and 3) that intervention will not result in
undue delay or prejudice to the existing parties.” RLI Ins. v. Nexus Servs., No. 5:18-cv-00066,
2018 WL 5621982, at *5 (citing Wright, 231 F.R.D. at 479). The Fourth Circuit has instructed
courts to weigh the third element, undue prejudice, most heavily. Spring Constr., 614 F.2d at

377.

 

4! The second element, requiring a common question of law or fact, evinces a
lower standard than the corresponding element of mandatory intervention. 7C Charles A.
Wright & Arthur R. Miller, Federal Practice & Procedure § 1911 (3d ed.). A treatise
reports:

Close scrutiny of the kind of interest the intervenor is thought to have seems
especially inappropriate under Rule 24[b] since it makes no mention of interest. . . .

21
Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 51 of 98
Case 3:17-cv-00601-MHL Document 152 Filed 07/25/19 Page 22 of 24 PagelD# 2598

2. Sweigert May Not Intervene Because Intervention
Would Unduly Burden the Existing Parties

The Court finds that Sweigert falters on each of the three elements of permissive
intervention, even reading his Motion to Intervene liberally. As to the first element of the
analysis, timeliness, the parties chose not to raise the issue despite its seeming relevance to the
case at bar. See supra n.38.

As to the second element, a common question of law or fact, Sweigert’s arguments do not
persuade the Court that the actions or claims sufficiently overlap. See supra Section ILA.2.*
Factually, the parties are not common between the two sets of claims. Plaintiffs sued Goodman,
Negron, and Lutzke, (Am. Compl. passim.), while Sweigert seeks to adjudicate claims against
only Goodman and non-party Hawkins, (Mot. Intervene passim.). Sweigert implicitly concedes
that he has no business with Negron and Lutzke when he omits them from his pleadings, and
Plaintiffs bring no claim against Hawkins.

The two sets of claims also lack a common factual foundation. For example, in order to
adjudicate an unlawful combination for the purpose of “willfully and maliciously injuring
(Sweigert] in his reputation, trade, business or profession,” this Court would have to both add
Hawkins as a defendant and review allegations premised on a new set of videos and online
postings—wholly irrelevant to the existing Plaintiffs—into evidence. See VA. CODE ANN.

§ 18.2-499. The defamation per se claims that Plaintiffs and Sweigert assert highlight Sweigert’s

 

The concept of a common question of law or fact . .. has not been a difficult concept
to apply in other contexts and it should not be here.

7C Fed. Prac. & Proc. § 1911 (3d ed.).

“2 Sweigert fails to connect his own allegations with those in the Amended Complaint,
except to the general extent that he accuses Goodman of similar actions against Sweigert to those
alleged in the Amended Complaint against Plaintiffs Steele and EIN.

22
Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 52 of 98
Case 3:17-cv-00601-MHL Document 152 Filed 07/25/19 Page 23 of 24 PagelD# 2599

failure to satisfy a common question of fact. Even though both Sweigert and Plaintiffs assert
defamation per se against Goodman, no factual overlap would exist because the Court would
have to consider statements that are allegedly defamatory against Plaintiffs separately from
statements that are allegedly defamatory against Sweigert. As explained throughout this
Memorandum Opinion, the alleged factual similarities between the type and manner of harm
suffered by parties do not vest Sweigert either with a right or reason to join this case.

Legally, the Amended Complaint and Sweigert’s Motion to Intervene lack a common
foundation. Sweigert’s Motion to Intervene raises entirely new questions of law, such as the
witness retaliation claims under § 1985 in Counts I and U1, and civil contempt in Count III.
Because the factual allegations underlying the additional claims differ from the allegations
already before the Court, the new legal causes of action would add complexity without
conserving judicial or party resources. And even when Sweigert asserts the same causes of
actions, the facts underlying them differ. This would result in hearing two parallel trials in one
proceeding. It is crystal clear that Sweigert’s claims raise different questions of both law and
fact from those alleged in the Amended Complaint.

Even were the Court to assume that Sweigert’s Motion to Intervene satisfied the first and
second elements of permissive intervention, it patently fails to overcome the third element, the
resulting delay or prejudice to the existing parties. All existing parties—Plaintiffs and
Defendants alike**—oppose intervention. Sweigert has filed more than fifty documents with the

Court in this litigation to date, including multiple declarations and motions for injunctive relief.

 

43 Lutzke alone, against whom the Clerk has entered default, has not responded to oppose
intervention or for any other purpose.

23
Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 53 of 98
Case 3:17-cv-00601-MHL Document 152 Filed 07/25/19 Page 24 of 24 PagelD# 2600

Many of these prolix filings appear frivolous, even construing them liberally. Going forward,
existing parties would suffer both delay and prejudice if the Court allowed Sweigert to intervene.
The Fourth Circuit has expressed sensitivity to a “deluge[ of] additional briefs and
pleadings” that would add “no new viewpoints and little if any illumination to the original .
disputes.” Westinghouse, 542 F.2d at 217. Ifthe Court were to allow any party claiming
defamation by these Defendants to intervene against them in this case, the “resultant complexity
of the litigation, combined with increases in cost and judicial time, would hinder resolution of
the present conflict.” /d. Sweigert’s intervention would result in undue delay and prejudice. |
Even liberally construing the Motion as secking permissive intervention, the Court will deny the
Motion to Intervene under Rule 24(b)(1)(B)
Iii. Conclusion

For the foregoing reasons, the Court will deny Sweigert’s Motion to Intervene. (ECT
No. 93.) The Court will also deny Sweigert’s other motions as moot. (CE Nos. 102, 108, 124.)
The Court will strike Sweigerts’ miscellaneous filings from the record. (ECP Nos. 51, 54, 55,
56, 58, 59, 60, 75, 77, 84, 103, 120, 137, 138, 140, 142, 145. 147, 149, 150.) The Court
addresses all other pending motions by separate Memorandum Order and Opinion. (CI Nos.
109, 121, 126, 127.

An appropriate Order shall issue,

     

 

 

hTauck

1/05 United States District Judge
—D ate: 19

baw: | Virginia

i
Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 54 of 98
Case 3:17-cv-00601-MHL Document 153 Filed 07/25/19 Page 1 of 1 PagelD# 2601

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

ROBERT DAVID STEELE, eg al.,

Plaintiffs,
Vv. Civil Action No. 3:17ev601
JASON GOODMAN, ef al,

Defendants.

ORDER

Kor the reasons stated in the accompanying Memorandum Opinion, the Court DENTES
Sweigert’s Motion to Intervene, (ECP No. 93), and will not consider future filings by Sweigert.
The Court DENIES AS MOOT Sweigert’s other motions. (ECF Nos. 102, 108, 124.) The Court
STRIKES Sweigerts* miscellaneous filings from the record. (ECF Nos. 51, 54, 55, 56, 58, 59,
60, 75, 77, 84, 103, 120, 137, 138, 140, 142, 145, 147, 149, 150.) The Court will address all
other pending motions by separate Memorandum Opinion and Order, (CF Nos. 109, 121,
126, 127.)

Let the Clerk send a copy of this Memorandum Opinion and Order to ail counsel of
record and to Sweigert, Goodman, and Lutzke at their respective addresses of record.

Itis SO ORDERED.
WY
ah{Letick

Yistrict Judge

    
 

Date: / / 4 by /. / g United S

Richmond, Virginia
Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 55 of 98
Case 3:17-cv-00601-MHL Document 73 Filed 02/19/19 Page 1 of 13 PagelD# 813

 

From: Jason Goodman truth@crowdsourcethetruth.org
Subject: Still good for 1pm start? =
Date: March 29, 2018 at 12:33 PM

To: Tone Tone@protonmail.ch FEB [9 2018

 

 

 

 

 

 

Hi Tone,

 

UNITED STATES DISTRICT COURT | CLERK.US. DISTRICT COURT
Just checking in to make surany9 Rept ORAS PERN DISTRICT OF VIRGINIA

 

 

Jason RICHMOND VIRGINIA
ROBERT DAVID STEELE,
Plaintiff, 17-CV-00601-MHL
-against- MOTION TO INTERVENE BY
INTERVENOR-APPLICANT
JASON GOODMAN, SWEIGERT
Defendant.

 

 

MOTION TO INTERVENE BY INTERVENOR-APPLICANT SWEIGERT
PROCEDURAL STATEMENT
1. NOTICE SHOULD BE TAKEN BY THE CLERK OF THE COURT AND ALL

 

PARTIES that the interested party known as D. GEORGE SWEIGERT is seeking the LEAVE
OF THE COURT TO INTERVENE into this instant lawsuit pursuant to Fed. R. Civ. Proc. Rule
24(a) and Virginia Supreme Court Rule 3:14 (Rule 3:14 provides that “[a] new party may by
leave of court file a pleading to intervene as a plaintiff or defendant to assert any claim or
defense germane to the subject matter of the proceeding.”).

2. The interested party (intervenor-applicant) D. George Sweigert purposes to intervene as a
PLAINTIFF. As sworn below, Sweigert has an interest identical to the Plaintiff (Robert David
Steele) in these proceedings and maintains an interest in their outcome.

3. As no discovery has taken place and these proceedings are in the pleading stages, this

MOTION appears timely and does not present a prejudicial burden to any party.
Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 56 of 98

(EXHIBIT D)
Wo

_

6

9

10

16

17

18

19

20

 

 

 

Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 57 of 98

D.G. Sweigert, c/a

P.O. Bax 152

Mesa, AZ 85211
Spoliation-notice@mailbon or

 

Feb. 22, 2019

Capt. Jason Tama, USCG
Captain of the Port

USCG Secter New York
212 Coast Guard Dr.
Staten Island, NY 10305

SUBJ: Closure of the Port of Charleston, Junc 14, 2007

Captain
As you may be aware, the truc target ofa dirty bomb hoax appears to be the Port of New York
and New Jersey (N.Y /N.J.). New evidence available via open sourced intelligence (OSINT) (in

social media) provides indicators about the true intended tarect of the dirty bomb hoax of June

14, 2017 was not the Port of Charleston, South Carolina.

Hers of the event (alleged to be Jason David Goodman and

bout the position of the MEMPHIS MAERSK

‘The apparent terrorist-style contro
George Webb Sweigert) were misinformed a
“cyber-attack” a day late. Based on the totality of newer

learned that the MEMPHIS MAERSK was

container ship and executed their
OSINT evidence, it appears when Goodman/Sweigert

underway to the Port of Charleston that port became the new target of opportunity.

Therefore, it may be prudent to reopen the investigation by the U.S. Coast Guard, which

(according to press releases at that time) was immediately turned over to other law enforcement

organizations with limited knowledge in maritime affairs and port security.

 
 

 

 

Case 1:18-cv-08653-VEC-SDA Document 105

Copies provided:

Michael Farbiarz, esq.
Chief Legal Counsel

The Port Authority of
New York and New Jersey
4 World Trade Center

150 Greenwich Street
New York, NY 10007

Mr. Nils Smedegaard Anderson
Chief Executive Officer
MAERSK, INC.

{80 Park Ave

Building 105

P.O. Box 950

Florham Park, NJ 07932

Threat Analysis Unit (ROTC)

Office of the NJ

Regional Operations Intelligence Center
PO Box 7068

West Trenton, NJ 08628

Craig Carpenito

US, Attorney

U.S. Attorney's Office

970 Broad Street, 7th Floor
Newark, NJ 07102

JASON GOODMAN, CEO
Multimedia Systems Designs, Inc.
252 7" Avenue, APT #65

New York, NY 10001

Filed 11/18/19 Page 58 of 98
Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 59 of 98

(EXHIBIT E)
16

17

18

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 60 of 98

TRANSCRIPT OF MULTI-PARTY VIDEO CHAT BETWEEN D. GEORGE SWEIGERT,
TYROAN SIMPSON, MANUEL CHAVEZ IIL NATHAN STOLPMAN, CHERI AND
HOAXWARS PUBLISHED ON YOUTUBE

Video and audio evidence available (https:/Avww.bitchute.com/video/izsxexUkscal/)

 

1
00:00:00,000 --> 00:00:05,190

picture go find this person where are

2

00:00:02,580 --> 00:00:07,140

where is this person and that's where

3

00:00:05,190 --> 00:00:10,740

you cross the line you can't swim your
4

00:00:07,140 --> 00:00:12,570
forehead okay I apologize we see your
5

00:00:10,740 --> 00:00:14,099
forehead again I think that's good I

6

00:00:12,570 --> 00:00:16,650

think that's good for one night guys and
7

00:00:14,099 --> 00:00:18,359

I think you know that there are other

8

00:00:16,650 --> 00:00:21,270

things that could be being discussed

9

00:00:18,359 --> 00:00:22,949

right now and this little uh SIOP it's
10

00:00:21,270 --> 00:00:24,930

an infection it's an infection it's

11

00:00:22,949 --> 00:00:26,430

getting into everybody's heads nobody
12

00:00:24,930 --> 00:00:29,460

trusts anybody there's a lot of paranoia
13

00:00:26,430 --> 00:00:31,050

going on I've discussed this many times
14

DEFENDANT’S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT A - 1

 
10

11

{2

13

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 105

00:00:29,460 --> 00:00:32,430

on my radio show that nobody listens to
15

00:00:31,050 --> 00:00:34,649

and everybody seems to think I'm just
16

00:00:32,430 --> 00:00:36,090

some kind of control but I'm actually
17

00:00:34,649 --> 00:00:39,590

listened to by twenty thousand people in
18

00:00:36,090 --> 00:00:44,610

Austin Texas including Alex Jones so
19

00:00:39,590 --> 00:00:49,379

this is what's fun i've had i've kind of
20

00:00:44,610 --> 00:00:51,600

went off a little bit but i'm alright i

21

00:00:49,379 --> 00:00:53,370

just want to be friends but i want you
22

00:00:51,600 --> 00:00:54,989

to stop being like alright two fingers
23

00:00:53,370 --> 00:00:56,520

my friends but he's a fucking agent and
24

00:00:54,989 --> 00:00:59,160

he's a piece of shit i don't want to

25

00:00:56,520 --> 00:01:01,109

hear that about you i say that you know
26

00:00:59,160 --> 00:01:03,359

nathan is fuckin nathan I made you a
27

00:01:01,109 --> 00:01:06,030

crypto kitty bro and there's people on
28

00:01:03,359 --> 00:01:08,070

as people yeah you want dude I'm selling
29

00:01:06,030 --> 00:01:09,420

Filed 11/18/19

DEFENDANT’S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT A - 2 .

Page 61 of 98

 
10

1

12

13

14

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 62 of 98

it right now for like a theory amigos
30

00:01:08,070 --> 00:01:11,220

you know you're a YouTube star or
31

00:01:09,420 --> 00:01:13,290
whatever but I mean I'll send it to you
32

00:01:11,220 --> 00:01:14,850

I'm gonna put I'm gonna put LTVs face on
33

00:01:13,290 --> 00:01:16,170

a coffee cup I'm gonna put out you do
34

00:01:14,850 --> 00:01:21,390

that baby why don't you do that that's
35

00:01:16,170 --> 00:01:23,850

how this all gets I made him a crypto
36

00:01:21,390 --> 00:01:25,920

kitty but yeah you know like if nobody
37

00:01:23,850 --> 00:01:29,729

but if any nobody buys it I'm gonna
38

00:01:25,920 --> 00:01:31,259

fuckin send it to you let's talk about
39

00:01:29,729 --> 00:01:33,240

how to take the the people in the

40

00:01:31,259 --> 00:01:35,460
audience up the next level in the next
4]

00:01:33,240 --> 00:01:37,500

chain in all this and tell as many

42

00:01:35,460 --> 00:01:41,009
people as I can for the Christmas time
43

00:01:37,500 --> 00:01:43,500

for the show I'd be willing to buy

44

00:01:41,009 --> 00:01:45,540
anybody an account on Steam it they can

DEFENDANT’S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT A - 3

 
20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 63 of 98

45

00:01:43,500 --> 00:01:47,670

direct message me on the hoax wars on
46

00:01:45,540 --> 00:01:49,430

the other that includes you Dave I think
47

00:01:47,670 --> 00:01:52,890

that's the best way to get it

A8

00:01:49,430 --> 00:01:54,479

JG II think if you look at a unified

49

00:01:52,890 --> 00:01:55,829

effort and I got a lot of training in

50

00:01:54,479 --> 00:01:57,119

the government and all the rest of this
Si

00:01:55,829 --> 00:01:57,810

stuff because I was in the military at a
52

00:01:57,119 --> 00:02:00,149

young age

53

00:01:57,810 --> 00:02:01,799

it's a unified effort and everybody has
54

00:02:00,149 --> 00:02:03,329

lanes and what's happening is people are
55

00:02:01,799 --> 00:02:05,159

getting in each other's lanes and I told
56

00:02:03,329 --> 00:02:07,409

I told everybody on the fan go show like
57

00:02:05,159 --> 00:02:09,119

two weeks ago I'm the government liaison
58

00:02:07,409 --> 00:02:11,670

I don't want to do anything else if you
59

00:02:09,119 --> 00:02:13,140

need a stand and LTV will tell you if
60

DEFENDANT’S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT A - 4

 
22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19

00:02:11,670 --> 00:02:14,940

you need a nasty letter

61

00:02:13,140 --> 00:02:17,819

written Dave's your guy if you want to
62

00:02:14,940 --> 00:02:20,069

make wheels of pagans that's right I

63

00:02:17,819 --> 00:02:21,420

mean I know what a lawyers do what do
64

00:02:20,069 --> 00:02:22,800

lawyers do what a congressman do

65

00:02:21,420 --> 00:02:25,740
whatever they know that we know they
66

00:02:22,800 --> 00:02:27,930

ain't that's a no the Inc so I

67

00:02:25,740 --> 00:02:29,250
volunteer to be the liaison to fuck

68

00:02:27,930 --> 00:02:31,440

with these guys through government

69

00:02:29,250 --> 00:02:33,150
processes through military processes through
70

00:02:31,440 --> 00:02:35,880

law enforcement processes that's how
71

00:02:33,150 --> 00:02:38,790

I'm fuckin with my brother George, I want to
72

00:02:35,880 --> 00:02:40,470

as a uh contribution I want to be right now
73

00:02:38,790 --> 00:02:42,360

finish the Steemit you know can write that
74

00:02:40,470 --> 00:02:44,459

you can write that into the

75

00:02:42,360 --> 00:02:46,890

DEFENDANT’S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT A - 5

Page 64 of 98

 
20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 105

Blockchain and you'd have you have an amazing
76

00:02:44,459 --> 00:02:49,200
platform there my friend and the

77

00:02:46,890 --> 00:02:50,520
reason I got started with that I got

78

00:02:49,200 --> 00:02:51,450
started with that at the grassroots

79

00:02:50,520 --> 00:02:53,250

level because people were getting

80

00:02:51,450 --> 00:02:54,150
hassled by bill collectors people were
81

00:02:53,250 --> 00:02:56,519
getting hassled by debt collectors

82

00:02:54,150 --> 00:02:58,200
people were getting hassled by the IRS I
83

00:02:56,519 --> 00:02:59,489
started fixing people's tickets I

84

00:02:58,200 --> 00:03:01,470
started getting debt collectors off

85

00:02:59,489 --> 00:03:04,739

their ass so | started at a very

86

00:03:01,470 --> 00:03:06,300
grassroots level of mothers with two
87

00:03:04,739 --> 00:03:07,769

kids that were single mothers that had
88

00:03:06,300 --> 00:03:09,690

bill collectors coming after their ass I
89
00:03:07,769 --> 00:03:11,64

started writing letters that I started

90

00:03:09,690 --> 00:03:12,900

doing that like 30 years ago so I'm the

Filed 11/18/19 Page 65 of 98

DEFENDANT’S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT A - 6

 
19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19. Page 66 of 98

91

00:03:11,640 --> 00:03:15,720

letter writer I don't want to do

92

00:03:12,900 --> 00:03:16,980
anything else than letting on that let
93

00:03:15,720 --> 00:03:19,890

me get you on steemitit and let's get
94

00:03:16,980 --> 00:03:21,720

those letters written write them all the
95

00:03:19,890 --> 00:03:24,239

time but listen I'm writing that shit

96

00:03:21,720 --> 00:03:26,310

all the time behind the scenes on Jason
97

00:03:24,239 --> 00:03:28,500

and George I'm doing it all the time I
98

00:03:26,310 --> 00:03:29,850

like you guys paid for it now I can get
99

00:03:28,500 --> 00:03:32,579

you paid for it in a way that's not

100

00:03:29,850 --> 00:03:34,920
connected government at all I know that
101

00:03:32,579 --> 00:03:36,540

sounds like that I know that sounds
102

00:03:34,920 --> 00:03:37,920
sketchy but it's not the truth let me
103

00:03:36,540 --> 00:03:40,019

just finish this point let me just

104

00:03:37,920 --> 00:03:41,280

finish this point that's that's my role
105

00:03:40,019 --> 00:03:43,110

I don't want to be in any other role
106

DEFENDANT’S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT A - 7

 
20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 67 of 98

00:03:41,280 --> 00:03:45,600

that's my lane I'll stay in my lane I

107

00:03:43,110 --> 00:03:47,579

don't I don't want to be on call-in

108

00:03:45,600 --> 00:03:49,739

shows or this or that or figure out

109

00:03:47,579 --> 00:03:51,840

puzzles everybody's got to find their
110

00:03:49,739 --> 00:03:55,049

part in this and do their part that's it
111

00:03:51,840 --> 00:03:57,450

I do radio with me yeah I used to do
112

00:03:55,049 --> 00:04:01,470

radio a long time ago see jlw yeah I'll
113

00:03:57,450 --> 00:04:02,910

do radio you undo radio let's do it yeah
114

00:04:01,470 --> 00:04:04,230

as long as I could take Dave act and
115

00:04:02,910 --> 00:04:06,060

because if you start throwing my real
116

00:04:04,230 --> 00:04:07,110

name out there I become ineffective and
117

00:04:06,060 --> 00:04:09,329

what I'm trying to do behind the scenes
118

00:04:07,110 --> 00:04:12,660

well my name is Frank bacon nobody's
119

00:04:09,329 --> 00:04:16,350

giving me shit about that so well I gave
120

00:04:12,660 --> 00:04:18,329

you shit I just got a load I got a load
121

00:04:16,350 --> 00:04:21,030
DEFENDANT’S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT A - 8

 
18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 68 of 98

of bad news I mean I figured I'd just
122

00:04:18,329 --> 00:04:23,220

share to you guys right here live I got
123

00:04:21,030 --> 00:04:25,919

a message from the federal student aid
124

00:04:23,220 --> 00:04:27,030

office and it says you were receiving
125

00:04:25,919 --> 00:04:29,610

the same

126

00:04:27,030 --> 00:04:32,430
because a student debt relief company
127

00:04:29,610 --> 00:04:33,750

that the FTC has recently taken action
128

00:04:32,430 --> 00:04:37,920

against as a part of a larger

129

00:04:33,750 --> 00:04:40,500
enforcement has basically done illegal
130

00:04:37,920 --> 00:04:43,140

has dead illegal upfront fees and made
131

00:04:40,500 --> 00:04:45,330

false promises on reduced stone student
132

00:04:43,140 --> 00:04:49,530

loan forgiveness payments so it looks
133

00:04:45,330 --> 00:04:53,760

like my student loan that I thought that
134

00:04:49,530 --> 00:04:56,430

I had taken care of is now in flux see |
135

00:04:53,760 --> 00:04:58,470

would know how to unravel that and but
136
00:04:56,430 --> 00:05:00,210

you would that go away that you would
DEFENDANT’S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT A - 9

 
20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 105

137

00:04:58,470 --> 00:05:03,660

know I'd make it go away for Dibango
138

00:05:00,210 --> 00:05:06,090

yeah yeah like I did this a couple

139

00:05:03,660 --> 00:05:08,669
months ago like I had to pay like I had
140

00:05:06,090 --> 00:05:10,260

to pay like three thousand dollars over
141

00:05:08,669 --> 00:05:12,210

I had to pay like three thousand dollars
142

00:05:10,260 --> 00:05:13,530

to get them to buy up my loan and then
143

00:05:12,210 --> 00:05:15,360

they said that they brought it down to
144

00:05:13,530 --> 00:05:17,250

like eleven thousand or something like
145

00:05:15,360 --> 00:05:18,480

that and I was like great so I've been
146

00:05:17,250 --> 00:05:20,040

paying on that like you know

147

00:05:18,480 --> 00:05:23,010
seventy-five bucks a month or whatever
148

00:05:20,040 --> 00:05:25,470

for a while now just basically cashing
149

00:05:23,010 --> 00:05:28,080

it out of my crypto profits off our food
150

00:05:25,470 --> 00:05:30,030

it's Oliphant and I'm just like oh are
151

00:05:28,080 --> 00:05:32,070

you kidding me right now like it says it
152

Filed 11/18/19

DEFENDANT’S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT A - 10

Page 69 of 98

 
14

15

16

17

18

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19

00:05:30,030 --> 00:05:34,470

since October like they took action

153

00:05:32,070 --> 00:05:37,650

against these guys and what that's a

154

00:05:34,470 --> 00:05:40,070

good example and I appreciate you know
155

00:05:37,650 --> 00:05:42,750

Nathan ice I supported you after you got
156
00:05:40,070 --> 00:05:46,050

pushed around in San Francisco I did
157

00:05:42,750 --> 00:05:47,610

videos supporting you as a journalist
158

00:05:46,050 --> 00:05:50,370

and I understand your feelings and I
159

00:05:47,610 --> 00:05:52,260
understand that I come on my kind of
160

00:05:50,370 --> 00:05:53,940

rough and tough and all that but the

161

00:05:52,260 --> 00:05:55,830

fango brings up a really good point here
162

00:05:53,940 --> 00:05:57,030

is how many people especially people
163

00:05:55,830 --> 00:05:58,290

listed in this audience and I know

164

00:05:57,030 --> 00:05:59,910

there's thousands and millions of people
165

00:05:58,290 --> 00:06:02,550

how many people are in the control

166

00:05:59,910 --> 00:06:04,050

matrix because they get a letter they
167

00:06:02,550 --> 00:06:05,190

DEFENDANT’S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT A - [1

Page 70 of 98

 
10

11

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 105

get think they get their phone bill they
168

00:06:04,050 --> 00:06:06,510

get a letter from the bank they get a
169

00:06:05,190 --> 00:06:08,010

letter from student loans and it just
170

00:06:06,510 --> 00:06:09,900

fucks their life up they think about it
171

00:06:08,010 --> 00:06:13,740
constantly and the quality of their life
172

00:06:09,900 --> 00:06:15,870

Just goes down the tubes and those kind
173

00:06:13,740 --> 00:06:17,280

of things need to be fought against
174

00:06:15,870 --> 00:06:19,080

those kinds of things need to be

175

00:06:17,280 --> 00:06:21,120
neutralized people need to learn how to
176

00:06:19,080 --> 00:06:22,890

fight back people have to fight back
177

00:06:21,120 --> 00:06:24,180
against the debt collectors in the IRS
178

00:06:22,890 --> 00:06:25,500

and all these other people that are

179

00:06:24,180 --> 00:06:27,270
coming after him so they could improve
180

00:06:25,500 --> 00:06:30,990

their quality of life as long as people
181

00:06:27,270 --> 00:06:32,160

are bogged down and hit and and pounded

| 182

00:06:30,990 --> 00:06:34,530
with all these things that keep coming

DEFENDANT’S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT A - 12°

Filed 11/18/19

Page 71 of 98

 
10

ll

12

13

14

15

16

17

18

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 72 of 98

183

00:06:32,160 --> 00:06:36,690

up at court costs this and that net they
184

00:06:34,530 --> 00:06:38,099

can't ever effectively unite and that's
185

00:06:36,690 --> 00:06:41,430

part of the control grid that's part of

186

00:06:38,099 --> 00:06:45,180

this major amen it's 90 memory one

187

00:06:41,430 --> 00:06:46,889

I see that all the time and that's what
188

00:06:45,180 --> 00:06:49,919

I'm seeing right now at YouTube and I
189

00:06:46,889 --> 00:06:53,400

see the nature of the miscommunication
190

00:06:49,919 --> 00:06:54,539

between everybody between you know I'll
191

00:06:53,400 --> 00:06:55,830

be honest with you anything I reached
192

00:06:54,539 --> 00:06:58,050

out did a fango one of the first things
193

00:06:55,830 --> 00:07:00,690

I asked him for after after we met was
194

00:06:58,050 --> 00:07:02,460

hey can you put me in touch with David
195

00:07:00,690 --> 00:07:05,069

Seaman because David's a fellow

196

00:07:02,460 --> 00:07:07,650
Coloradoan and my mother loves his show
197

00:07:05,069 --> 00:07:10,199

and my work my art has always been about
198

DEFENDANT’S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT A - 13

 
13

14

15

16

17

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19

00:07:07,650 --> 00:07:13,620

one thing and one thing only is to be
199

00:07:10,199 --> 00:07:15,750
entertaining only to my family I could
200

00:07:13,620 --> 00:07:17,659

care less what else thinks about me and
201

00:07:15,750 --> 00:07:20,250

I certainly don't give a shit about like
202

00:07:17,659 --> 00:07:21,960
imaginary friends on the Internet unless
203

00:07:20,250 --> 00:07:24,330

I can speak more meet the meatbag

204

00:07:21,960 --> 00:07:27,449
themselves to me they're an infected
205

00:07:24,330 --> 00:07:29,430

Agent Smith as far as I'm concerned and
206

00:07:27,449 --> 00:07:31,020

I think that's what we're seeing is more
207

00:07:29,430 --> 00:07:33,710

of the infection of the agent Smith's
208

00:07:31,020 --> 00:07:37,229

because like what Dave just explained
209

00:07:33,710 --> 00:07:38,969

people get triggered very easily and my
210

00:07:37,229 --> 00:07:41,370

Syfy work has always gone back to one
211

00:07:38,969 --> 00:07:43,199

specific sci-fi author named Robert

212

00:07:41,370 --> 00:07:45,810

Anton Wilson who wrote a book called the
213

00:07:43,199 --> 00:07:47,310
DEFENDANT’S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT A - 14

Page 73 of 98

 
22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 105

cosmic carrier and the cosmic trigger is
214

00:07:45,810 --> 00:07:49,680

one of the most mind opening

215

00:07:47,310 --> 00:07:51,030
mind-altering drugs on the planet I hope
216

00:07:49,680 --> 00:07:52,560

that everybody reads a copy of it

217

00:07:51,030 --> 00:07:54,180

someday but if they don't they could
218

00:07:52,560 --> 00:07:57,150

read my psyche ion steamin where I'm
219

00:07:54,180 --> 00:07:59,460

making I'm making money shitposting my
220

00:07:57,150 --> 00:08:01,279

crappy sci-fi and I'm just looking for
221

00:07:59,460 --> 00:08:03,840

'| friends along the way that get the joke

222

00:08:01,279 --> 00:08:05,909

Jason's not one of those guys he doesn't
223

00:08:03,840 --> 00:08:08,880

get the joke he works for me you know
224

00:08:05,909 --> 00:08:11,550

it's nobody you said that agent smith
225

00:08:08,880 --> 00:08:13,919

thing just something in my brain that I
226

00:08:11,550 --> 00:08:16,650

was thinking about yesterday kind of
227

00:08:13,919 --> 00:08:18,900

just offhand um you know when the if you
228

00:08:16,650 --> 00:08:22,620

watch the matrix in the very last part

Filed 11/18/19

DEFENDANT’S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT A - 15

Page 74 of 98

 
20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19

229

00:08:18,900 --> 00:08:24,690

where neo gets shot or whatever and you
230

00:08:22,620 --> 00:08:26,550

know he takes all the bullets and he
231

00:08:24,690 --> 00:08:28,469

slides down the wall and all the agents
232

00:08:26,550 --> 00:08:30,270

are looking at him and shit you know
233

00:08:28,469 --> 00:08:32,190

like in that point when he died or

234

00:08:30,270 --> 00:08:33,930
whatever you know most people would have
235

00:08:32,190 --> 00:08:35,610
thought that he would have became the
236

00:08:33,930 --> 00:08:36,180

one at that point but he really really
237

00:08:35,610 --> 00:08:38,250

did it

238

00:08:36,180 --> 00:08:40,289

he was like in the middle of his death
239

00:08:38,250 --> 00:08:42,000

cycle and when he jumped into the agent
240

00:08:40,289 --> 00:08:44,760

Smith is really when he got all of his
241

00:08:42,000 --> 00:08:46,920

power essentially it's because like you
242

00:08:44,760 --> 00:08:48,600

know neo didn't have any powers and for
243

00:08:46,920 --> 00:08:49,949

any of that stuff from before that it
244

DEFENDANT’S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT A - 16

Page 75 of 98

 
19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 105

00:08:48,600 --> 00:08:52,529

was just kind of a glitch in the matrix
245

00:08:49,949 --> 00:08:54,540

that allowed him to you know it when he
246

00:08:52,529 --> 00:08:57,660
injunction to the other agent

247

00:08:54,540 --> 00:09:00,300

and he like basically blew him up you
248

00:08:57,660 --> 00:09:02,250

know he basically like stole that agents
249

00:09:00,300 --> 00:09:04,620

abilities and powers so it's like the

250

00:09:02,250 --> 00:09:07,230

things that we were seeing those guys in
251

00:09:04,620 --> 00:09:11,100

the black suits do you know we were only
252

00:09:07,230 --> 00:09:13,769

seeing a very small subsection of what
253

00:09:11,100 --> 00:09:15,600

they could really do you know cuz they
254

00:09:13,769 --> 00:09:17,670

were still limited by their programming
255

00:09:15,600 --> 00:09:19,319

you know neo didn't have those same
256

00:09:17,670 --> 00:09:21,269
program on it so when he stole their
257

00:09:19,319 --> 00:09:24,959

code you know he went it off better but
258

00:09:21,269 --> 00:09:26,670

then it also allowed the other thing to
259

00:09:24,959 --> 00:09:28,259

Filed 11/18/19

DEFENDANT’S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT A - 17

Page 76 of 98

 
14

15

16

17

18

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 77 of 98

become you know like the big evil force
260

00:09:26,670 --> 00:09:30,600

that was basically trying to you know
261

00:09:28,259 --> 00:09:32,250

take over the entire matrix which is
262

00:09:30,600 --> 00:09:34,380

really weird you know like we were
263

00:09:32,250 --> 00:09:35,819

talking about the whole agent thing and
264

00:09:34,380 --> 00:09:37,649

you know like I kind of like do you see
265

00:09:35,819 --> 00:09:39,120

that in the census like I don't like to
266

00:09:37,649 --> 00:09:41,160

meet people in person you know like I
267

00:09:39,120 --> 00:09:43,050

can't really you know trust you until
268

00:09:41,160 --> 00:09:44,880

I've been able to be right next to you
269

00:09:43,050 --> 00:09:47,220

and I've been able to experience your
270

00:09:44,880 --> 00:09:49,319

energy field because I still believe

271

00:09:47,220 --> 00:09:51,839

like right down to like the brass tacks
272

00:09:49,319 --> 00:09:53,699

of things in our nurture interactions we
273 .
00:09:51,839 --> 00:09:56,160

can't have very interesting connections
274

00:09:53,699 --> 00:09:58,170

over vast distances utilizing systems

DEFENDANT’S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT A -

 
il

12

13

14

15

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 105

275

00:09:56,160 --> 00:09:59,850

like the Internet because you know there
276

00:09:58,170 --> 00:10:01,709

are things inside of us that are

277 |

00:09:59,850 --> 00:10:04,709
connected and you know very meticulous
278

00:10:01,709 --> 00:10:06,329

ways yet I believe that a lot of us

279

00:10:04,709 --> 00:10:07,260

forget that you know we have that you
280

00:10:06,329 --> 00:10:08,490

know we still need that overall

281

00:10:07,260 --> 00:10:11,389
connection you don't like to meet people
282

00:10:08,490 --> 00:10:11,389

that's that's why

Filed 11/18/19

DEFENDANT’S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT A - 19

Page 78 of 98

 
Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 79 of 98

(EXHIBIT F)
 

 

From H. St 7. Hart Queens’ College
Dean & Tutor Cambridge
(Tel

  

 

 
 

 

 

 

 

UNIVERSITY OF CAMBRIDGE

I hereby certify that

   

of Queens’ College in the University of Cambridge

was at a full Congregation holden in the Senate
Howse on 26 June 1965 admitted to the Degree of

BACHELOR of ARTS

Witness my hand this twenty-sixth day of June

one thousand nine hundred and sixty-five

 

Assistant Registrary of the University

Lk th bended WAHen,
Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 82 of 98

(EXHIBIT G)
From
Subject
Date:
To:

: Truth truth@crowdsourcethetruth.org

Cc

Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 83 of 98

: Redbubble dmca@redbubbie.com
: [Redbubble] Update: ATTN: Litigation hold and spoliation notice
November 28, 2017 at 6:31 PM

 

You are registered as a CC on this support request (3154779). Reply to this email to add a
comment to the request.

 

 

Georg Webb

Nov 28, 15:31 PST

| am only be responsive to a legal request for everything i had related to CSTT.
If this is not related, that is for other parties to decide. | have no interest in this
whatsoever.

Redbubble Content Team (Redbubble)
Nov 28, 10:20 PST

Dear Sir/Madam,

Thank-you for contacting Redbubble with your intellectual property and
publicity rights concerns.

Redbubble is an online marketplace used by independent artists and designers
who take sole responsibility for the content of their work. We value originality
and creativity, and we strongly oppose infringement of copyright, trademark,
publicity rights or any other intellectual property rights. All complaints we
receive about material found on Redbubble that is alleged to infringe anyone's
rights are taken seriously.

VAP ad adn a tem ee tee nl cae bem Pemba ee em mb RD a en dl TMD ad ee Pe
Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 84 of 98

VVELTE Ufc bot) fh, We Ve TP pie rnenked d INOLICEe dig LAKCOOW! KREPOTL PIOCe ss
to enable all rights holders to raise concerns about content on the Redbubble
website.

Report is a legally binding document and there are six pieces of essential
information that we require to help you protect your IP/publicity rights.

We kindly request that you provide us with the information described in
point/s 1, 2, 3,4,5 & 6:

1. An electronic or physical signature of the person authorised to act on
behalf of the owner of the relevant matter;

2. a description of the matter claimed to have been infringed;

3. a description of where the claimed infringing content is located on the
Redbubble site. URLs should be in the format shown below. Submitting
these will cover all product variants for each design and you can get

~ them | by | copying the design's URL from your browser's address bar.

http: //www.redbubble. com /peonle /[USERNAME|works /[WORK-
NUMBER-AND-NAME]
4. your address, telephone number, and email address;

5. a statement by you that you have a good faith belief that the disputed
use is not authorised by the owner, its agent, or the law;

6. a statement by you, made under penalty of perjury, that:
a) the above information is accurate; and

b) you are authorised to act on behalf of the owner of the rights
involved.

As soon as we receive this information, we will expeditiously remove any any
content you allege is an infringement of your intellectual property and/or
publicity rights.

Regards,
Redhiubhle Content Team
Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 85 of 98

Truth

Nov 28, 09:37 PST

Csthetruth.org@gmail.com<mailto:Csthetruth.org@gmail.com> is not me. You
are falsifying “evidence”

On Nov 28, 2017, at 12:32 PM, George Webb
<georg.webb@gmail.com<mailto:georg.webb@gmail.com>> wrote:

Here is a screenshot of all my email to csthetruth

On Tue, Nov 28, 2017 at 9:24 AM, Jason Goodman
<truth@crowdsourcethetruth.org <mailto:truth@crowdsourcethetruth.org> >
wrote:

It is satire and fair use. A political cartoon made with images of public figures
that | have modified.

On Nov 28, 2017, at 5:42 AM, Redbubble
<dmca@redbubble.com<mailto:dmca@redbubble.com>> wrote:

[htto://i9.createsendl.com/ti/y/36/EOC/F62/094609/images/fb icon 2x.gifl
<htto://email. redbubble.com/t/y-|-itcal-|-t/>
[htto://il.createsendl.com/ti/y/36/E0C/F62/094609/images/twitter icon 2x.
gif] <http://email. redbubble.com/t/y-l-itcal-l-i/>
[htto://i2.createsendl.com/ti/y/36/E0C/F62/094609/images/tumblr icon 2x
gif] <http://email. redbubble.com/t/y-|-itcal-|-d/>

[Redbubble Logo]

Georg Webb
Nov 28, 09:32 PST

 

Here is a screenshot of all my email to csthetruth

On Tue, Nov 28, 2017 at 9:24 AM, Jason Goodman <
truth@crowdsourcethetruth.org> wrote:
Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 86 of 98

it is satire and tair use. A political cartoon made with images of public
figures that | have modified.

On Nov 28, 2017, at 5:42 AM, Redbubble <dmca@redbubble.com> wrote:

<htto://email.redbubble.com/t/y-l-itcal-l-i/>

>
>
>
>
>
>
> <http://email.redbubble.com/t/y-l-itcal-l-t/>
>
> <htto://emailredbubble.com/t/y-l-itcal-l-d/>
>
>
>
>

[image: Redbubble Logo]

Attachment(s)
cs.PNG

Georg Webb

Nov 28, 09:27 PST

 

Sure thing.

Nov 28, 09:24 PST

It is satire and fair use. A political cartoon made with images of public figures
that | have modified.

On Nov 28, 2017, at 5:42 AM, Redbubble
<dmca@redbubble.com<mailto:dmca@redbubble.com>> wrote:

[http://i9.createsendi.com/ti/y/36/EOC/F62/094609/images/fb icon 2x.gif]
<http://email.redbubble.com/t/y-l-iteal-|-t/>
[http://il.createsendl.com/ti/y/36/EOC/F62/094609/images/twitter icon 2x.
gif] <http://email.redbubble.com/t/y-|-itcal-l-i/>
[htto://i2.createsendl.com/ti/y/36/E0C/F62/094609/images/tumblr icon 2x
gif] <http://email.redbubble.com/t/y-l-itcal-|-d/>
Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 87 of 98

[Redbubble Logo]

Georg Webb
Nov 28, 09:20 PST

 

| have no affiliation whatsoever with Crowdsource the Truth.

Spoliation Notice
Nov 28, 02:42 PST

To: Corina (Maccarin) Davis
Corina Naome MacCarin —- Bar #263748

mo Original Message ---~------~

From: Spoliation Notice <spoliation-notice@mailbox.org>

To: dmca@redbubble.com, georg.webb@gmail.com, email@redbubble.com,
truth@crowdsourcethetruth.org, Spoliation Notice <spoliation-

Date: November 28, 2017 at 11:34 AM

Subject: ATTN: Litigation hold and spoliation notice

ATTN: Legal Counsel

A lawsuit shall be commenced upon your corporation in the courts form the
State of California for the publication of the attached artwork, sponsored by
“csthetruth".

This is your spoliation and litigation hold notice. As this artwork violates
various privacy laws in the State of California a complaint shall be lodged with
the State Attorney General. Additionally, civil sanctions will be pursued.

ALL records associated with "csthetruth" MUST be safely archived and
preserved. This includes all materials related to "csthetruth", such as, financial
records, user applications, previously submitted artwork, invoices, e-mail
exchanges, etc.

This "cdthetruth" artwork displays a copyright protected photo of our client,
David George Sweigert. He is depicted wearing a dunce cap ina straight jacket.

mond - ' os too- raed
Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 88 of 98

inis appears to be the work of George Webb Sweigert and Jason Goodman,
both copied on this message.

We believe this is a gross violation of your corporate community standards
policy as it holds our client (a private citizen) up to public ridicule and
mockery. Additionally, "csthetruth"” does not have permission to use this
photograph.

Respectfully,
Evidence Collection Team

Attachment(s)
csthetruth.png

Spoliation Notice
Nov 28, 02:34 PST

ATTN: Legal Counsel

A lawsuit shall be commenced upon your corporation in the courts form the
State of California for the publication of the attached artwork, sponsored by
“csthetruth’.

This is your spoliation and litigation hold notice. As this artwork violates
various privacy laws in the State of California a complaint shall be lodged with
the State Attorney General. Additionally, civil sanctions will be pursued.

ALL records associated with "csthetruth” MUST be safely archived and
preserved. This includes all materials related to "csthetruth"; such as, financial
records, user applications, previously submitted artwork, invoices, e-mail
exchanges, etc.

This "“cdthetruth" artwork displays a copyright protected photo of our client,
David George Sweigert. He is depicted wearing a dunce cap in a straight jacket.
This appears to be the work of George Webb Sweigert and Jason Goodman,
both copied on this message.

We believe this is a gross violation of your corporate community standards
policy as it holds our client (a private citizen) up to public ridicule and

moackerv. Additionally. "“esthetruth” does not have nermission to use this
Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 89 of 98

wn wt pF tee ee ey ee ee ee wee ee ve pe a we

photograph.
Respectfully,
Evidence Collection Team

Attachment(s)
csthetruth.png

 
Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 90 of 98

Redbubble.com
111 Sutter St, 17th fl
San Francisco, CA
94104 USA
November 28, 2018

COUNTER NOTICE Re: Removal of Crowdsource the Truth Art

Dear Redbubble.com,

I, Jason Goodman, am the owner of Crowdsource the Truth and the Redbubble.com account of
that same name. I am writing in response to the recent removal of two items from the
Crowdsource the Truth Redbubble.com print on demand store. The items in question are:

Deep State Dunces
httos://www.redbubble.com/people/esthetruth/works/29 102359-deep-state-dunces

 

 
Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 91 of 98

Iran Contra Crazies
https://www.redbubble.com/people/esthetruth/works/29394927-iran-contra-crazles

 

I consider this a very serious matter as it deals directly with the first amendment right to freedom
of speech, freedom of the press as well as important elements of the Digital Millennium
Copyright Act and other laws including Fair Use and Parody. This complaint also seeks to
circumvent matters currently under consideration by the U.S. District Court in the Southern
District of New York in pending civil litigation.

 

Crowdsource the Truth is a U.S. based news, commentary, op-ed and information analysis
education and entertainment multimedia network.

https://www.youtube.com/channel/UC8C19QaRtuW9CNjP7pP4BBQ?view_as=subscriber

Our video programs are frequently accompanied by political photo-cartoons and comedic photo
collages which include depictions of the political figures, newsmakers, celebrities and
individuals we discuss on the show. Our contributors include journalists, legal experts, criminal
investigators, authors, commentators, political figures, celebrities and members of the general
public.
Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 92 of 98

The complainant, David Sweigert (aka D. George Sweigert, aka Dave Acton) has engaged in two
separate frivolous civil suits specifically directed toward chilling the journalistic efforts of Jason
Goodman, the owner of the Redbubble.com account in question. Both of these civil suits have
been stymied in court because they are based on meritless claims and are considered Strategic
Lawsuits Against Public Participation (SLAPP lawsuits). This is a dubious practice of bringing
legal action in the form of civil lawsuits and filing claims to chill the free speech of the target of
the complaint. In one of the suits, an Anti SLAPP counterclaim has been filed. Your legal
department can view this on Pacer.gov https://ecf.vaed.uscourts.gov/doc1/18918801049

 

In the other suit, the Plaintiff (Sweigert) has been ordered by the Federal District Court for the
Southern District of New York to cease from entering further pleadings and is bound by an as yet
unanswered Judge’s Order to Show Cause. His complaint to Redbubble.com has arrived
coincidentally just after this order was issued and is an obvious attempt at further punitive action
outside the court system. It should be further noted that this complaint to Redbuble.com is a
clear defiance of the spirit and intent of the Federal Judge’s pending Order to Show Cause.
Remedying the complaint via removal of the artwork could in fact embroil Redbubble.com in the
ongoing civil action in U.S. District Court in the Southern District of New York.

It should be further noted, despite the fact that this artwork has been present on Redbubble.com
for nearly one year, Sweigert has only chosen to act AFTER the Judge’s refusal to accept his
complaint demanding a court order for the removal of items from Redbubble.com. This is
clearly an effort on Sweigert’s part to circumvent the spirit and intention of the Judge’s standing
order. One might infer that Sweigert was motivated to contact Redbubble.com to achieve this
outcome now that it is becoming increasingly clear that Sweigert’s baseless complaints are being
rendered moot by the Federal Courts in which they are under consideration.

In further defiance of the spirit and intent of the order from the Federal Judge, on November 27,
2018, Sweigert published a video on YouTube in which he boasts of his plans to take further
punitive action against Goodman and directly references Redbubble.com’s compliance with his
illicit demand. I would reiterate that the removal of this artwork from Redbubble.com is a matter
directly in question in the pending federal civil suit and it is very important that Redbubble.com
not get involved in any arbitration or decision making in this matter until the suit is settled and a
final order issued by the court.

On these grounds, I would humbly request Redbubble.com reinstate these graphic elements and
return Jason Goodman’s Redbubble.com account to its previous status, restoring the account to
its condition prior to Sweigert’s vindictive and unfounded demand. Redbubble.com should
ignore any communications from Sweigert absent a court order in the pending case.

Your legal department can refer to all of the 70 + pleadings in the case on Pacer.gov, via the link
below, alternately I can provide all the documentation if required.

https://ecf.nysd.uscourts.gov/cgi-bin/HistDocQry.pl?461218112993504-L_1_0-1
Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 93 of 98

The individuals depicted in each of these graphic images are clearly defined as limited purpose
public figures. According to USlegal.com and other widely accepted legal definitions.xxx

Public Figure Law and Legal Definition

A public figure is a person of great public interest or fame, such as a politician, celebrity, or
sports hero. The term usually used in the context of libel and defamation actions, where the
standards of proof are higher if the party claiming defamation is a public figure and therefore has
to prove disparaging remarks were made with actual malice.

A person may also be considered a "limited purpose" public figure by having thrust themselves
to the forefront of particular public controversies in order to influence the resolution of the issues
involved. The determination is made on a case-by-case basis, taking the particular facts into
account.

The individual who filed the grievance with Redbubble.com is David George Sweigert. (aka
D.George Sweigert, aka Dave Acton) Sweigert is a professional actor, and often appears under
his stage name Dave Acton.

https://casting360.com/portfolio/? view=1108109
httos://youtu.be/G3 08K TU PHc?t=1920

hips wear youtube.com. hie : ae 8 bGh & &
GB Promiem Seach a ae ou & o @ &

ei Me Ea ERC aE)

infowars Nightly News 2012-09-05 Wednesday - David Acton

 

This individual has appeared on Television, in films and almost daily throughout the internet on
social media channels including YouTube. His YouTube channel Acton the Actor, currently
redtitled “Prepper Kitty News” offers daily commentary on current events, politics, law, hoax
“news” events and his as yet unresolved civil suit against Jason Goodman among other topics.
Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 94 of 98

https://www,.youtube.com/user/ActontheActor

 

 

2 Prone dave

 

Prepper Kitty News

   

HON Ves BL AALTS SOMR Ds ARNEL Ako! oO >

 

  
 
 
  

2 George Soros disses Julian Assange and his cat

Defango Alert -- Defango Alert ~ Defango Alert

 

 

3eotge Webb ofl man catches moldly spores in Bakersfield

 

One of his most recent video productions is a clip in which he boasts of his “victory” in the
removal of the artwork from Redbubble.com and promises additional legal action in the state of
Arizona (in defiance of the spirit and intent of the court order currently in full force and effect
from the Federal Judge in the Southern District of New York). It is exceedingly important that
Redbubble.com NOT intervene or otherwise interfere with the pending process of this civil suit.

 

GB Premium dave acton , tbe

 

0 0
Baio oper

1AIK 184

Up next

 

George
Soros ¢

 

Defango Alert - Defango Alert ~ Defango Alert
Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 95 of 98

Additionally, Sweigert has boldly interfered in criminal proceedings in the state of Arizona in the
pending case of an individual name Michael J Barden. Barden has appeared on Crowdsource the
Truth as an interview subject with regard to his criminal charges. Sweigert’s interference in this
criminal case is currently under investigation and Barden has stated his intention to enter a
pleading requesting the court issue Sweigert yet another Order to Show Cause as to why he is
contacting officers of the court and interfering in the criminal proceedings with which Sweigert
has no direct involvment.

As a public figure in the political and social media sphere, Sweigert’s permission is not needed
for the creation of 1’' amendment protected political parody or artistic commentary involving
depictions of Sweigert as outlined in the Fair Use clause of the Digital Millennium Copyright
Act. The Fair Use clause of the DMCA states:

Fair Use

There is a doctrine in the United States copyright law called “Fair Use” which allows people to
use your content without your permission. Fair Use is now widely accepted in most countries
around the world. It allows the limited use of copyrighted material without requiring permission
from the copyright owner. Items considered Fair Use would be commentary, criticism, news
reporting, research, teaching or scholarship. It provides for the legal, non-licensed citation or
incorporation of copyrighted material in another author's work under a four-factor balancing test.
To read the US Copyright law section which specific references Fair Use e

It references four factors to measure fair use. They are:

|. the purpose and character of the use, including whether such use is of a commercial nature or
is for nonprofit educational purposes;

2. the nature of the copyrighted work;

3. the amount and substantiality of the portion used in relation to the copyrighted work as a
whole; and

4, the effect of the use upon the potential market for or value of the copyrighted work.

 

 
 

Since the use of the photographic image of Swiegert’s face is a matter under consideration by the
Federal District Court in the Southern District of New York, and since that matter remains
undecided at present, Sweigert has no authority to demand the removal of this image from
Redbubble.com and Redbubble.com should DENY his demands to comply with such a request.

It is of paramount importance that Redbubble.com remain out of the vindictive legal battle
initialed by Sweigert and allow the court in the Southern District of New York to issue its order
before any action is taken.

I would kindly and humbly request Redbuble.com restore the artwork to its previous state and
insist that Sweigert’s claims be backed by a court order from the court in which this proceeding
is currently underway. Any other action aside from restoration of the artwork, on the part of
Redbubble.com would be wholly inappropriate while this matter is still pending adjudication.

Under penalty of perjury, | have a good faith belicf that the material was removed or disabled as
a result of mistake or misidentification of the material to be removed or disabled. The
complainant had no right to demand removal for the reasons detailed above. [ consent to the
jurisdiction of the Federal District Court, San Francisco County, California, United States and |
Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 96 of 98

will accept service of process from the person who provided notification described above or an
agent of such person,

Thank you for your kind consideration and prompt cooperation.

Pit

Jason Goodman

252 7" Avenue #6s

New York, NY 10001
truth@crowdsourcethetruth.org
212-244-8585
Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 97 of 98

(EXHIBIT H)
Case 1:18-cv-08653-VEC-SDA Document 105 Filed 11/18/19 Page 98 of 98

ab

 

 

   

@ Se & Pa @
2 op @ a a
a ef. = $ x cae
S Q B 2
3 & ban B =
aD ey a
oS Pre ke
g R
& 9

 

Ente suas hs

 

he

ea

  

 
